 DECISIONS OF NATIONAL LABOR RELATIONS BOARDSourdough Sales, Inc., d/b/a Kut Rate Kid and ShopKwik and Retail Clerks Union Local No. 14%, af-filiated with United Food and Commercial WorkersInternational Union, AFL-CIO.' Cases 19-CA-10440. 19-CA-10677, and 19-CA 10834October 16, 1979DECISION AND ORDERBY MEMBERS PENEI.I.O, MURPHIY, AND TRUfSI)AIF.On June 18, 1979, Administrative Law Judge Wil-liam J. Pannier III issued the attached Decision inthis proceeding. Thereafter, Respondent and theGeneral Counsel filed exceptions and supportingbriefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,2andconclusions of the Administrative Law Judge and toadopt his recommended Order, as modified herein.We agree with the Administrative Law Judge'sfindings that Respondent violated Section 8(a)(1) ofthe Act on numerous occasions by interrogating em-ployees, threatening them, creating an impression ofsurveillance, soliciting grievances, promising benefits,blaming the Union for the "trouble" at the store, andsoliciting employees to repudiate union authorizationcards; that Respondent violated Section 8(a)(3) and(1) of the Act by discharging employees, changingwork schedules, reducing working hours, and with-holding raises because of employee support for theUnion: and that Respondent violated Section 8(a)(4)and (I) of the Act by discharging employees becauseunfair labor practice charges were filed on their be-half and because they gave testimony in support ofthose charges. However, in disagreement with theAdministrative Law Judge, we find that Respondentviolated Section 8(a)(5) of the Act by refusing to bar-gain with the Union.I The name of the Charging Party, formerly Retail Clerks Union LocalNo. 1496. Chartered by Retail Clerks International Union. AFL ('IO. isamended to reflect the change resulting in the merging of Retail Clerks Inter-national Union and Amalgamated Meatucutters and Butcher Workmen ofNorth America on June 7, 1979.2 Respondent has excepted to certain credibility findings made by the Ad-ministrative Law Judge. It is the Board's established policy not to overrulean administrative law judge's resolutions with respect to credibility unlessthe clear preponderance of all of the relevant evidence convinces us that theresolutions are incorrect. Standard Do' Wall Products. Inc., 91 NL.RB 544(1950). enfd. 188 F.2d 362 (3d Cir. 1951). We have carefully examined therecord and find no basis for reversing his findings.The record establishes that on May 24, 1978,' Re-spondent received a written request from the Uniondemanding recognition for a unit of Respondent'semployees and a copy of the petition filed by theUnion seeking an election in a unit of those employ-ees. As set forth fully in the Administrative LawJudge's Decision, immediately thereafter, on the samedate, Respondent began to engage in extensive unfairlabor practices in an attempt to dissipate support forthe Union. Nevertheless, by May 25 the Union hadobtained authorization cards from six of the eightunit employees, and on May 26 the Union obtained aseventh authorization card.4The Administrative LawJudge found that the Union did not have a card ma-jority on May 25 because four cards signed by em-ployees on May 17 "bear the taint of supervisory ac-tivity in connection with their solicitation." Wedisagree.As set forth more fully in the Administrative LawJudge's Decision, on May 25 employees White andMulliniks signed cards given to them by union repre-sentatives, and on May 26 employee Morioka signeda card given to him by a union representative. Previ-ously, on May 17, four employees, Harmon, Moffitt,Hale, and Smith, had signed union authorizationcards. The Administrative Law Judge's finding thatthese four cards were tainted by Supervisor Robin-son's activity in support of the Union is not supportedby the record. Harmon testified that he signed aunion authorization card given to him by fellow em-ployee Hale, and Smith testified that she signed acard that she had received from a union businessagent. Hale testified that Robinson obtained cardsfrom the union business agents and left them on thecounter, and that she (Hale) picked up one of thecards, signed it, and returned it to the union officials.5Hale also testified that at one time Robinson and agroup of employees discussed the desirability of sign-ing union authorization cards, and Robinson hadagreed with the general sentiment that "it soundedlike a pretty good thing to her," and that the employ-ees should sign the cards. Finally, Moffit in his pre-trial affidavit stated that he had signed a union autho-rization card given to him by Robinson.6Based onthe above, it is apparent that by May 26 Robinsonhad only expressed a general approval of the Unionand had participated directly or indirectly in the dis-3 Unless otherwise indicated. all dates hereafter refer to 19784 In addition. on September 26, employee Tetrault. who commenced work-ing for Respondent on August 9. signed an eighth authorization card.Hale testified that Smith also picked up one of the cards left on thecounter by Robinson. However. there is no direct testimony that Smith wasaware that that card had been left on the counter by Robinson or that Smith,in fact, signed that card. To the contrary. as indicated previously. Smithcredibly testified that she signed a card that she had obtained from unionofficials.6 At the hearing. Moffit testified that he signed a card that Hale had givento him.246 NLRB No. 20106 KtT RATE KID AND SHOP KWIKtribution of only two of the seven signed union autho-rization cards. Thus, we find that, by May 26. theUnion possessed at least five cards a number suffli-cient to establish its majority status-wholly unre-lated to any involvement by Robinson in the originalcampaign.7We further find, however, that Robinson's conductconcerning the Union, even if it extended to the dis-tribution of more than the cards signed by Hale andMoffitt on May 17, was insufficient to have deprivedemployees of the opportunity to exercise a free choicein selecting a collective-bargaining representative andto have tainted the Union's card majority,8which wasfirst achieved on May 25 (six authorization cardsfrom eight employees). As we have pointed out previ-ously,Board precedents reflect that the Board will notinvalidate designation cards for supervisory taintunless it is affirmatively established as a mini-mum, either that the participation of the supervi-sory personnel in the organizational campaignwas of such a kind as to have implied to theemployees signing the cards that their employerfavored the union, or that there is a reasonablebasis for believing that the employees whosecards are sought to be invalidated were coer-cively induced to designate the Union throughfear of supervisory retaliation.'Simply stated, the record here is devoid of any af-firmative evidence that employees, including Haleand Moffitt, signed cards either because Robinson'sinvolvement in the Union's organizational activitiesmisled them into believing their Employer favoredthe Union or because Robinson's statements or con-duct in support of the Union raised among employeesthe spector of supervisory retaliation if they declinedto sign cards. In this connection, it should be notedthat the Board has held repeatedly that general state-ments of sympathy for the Union by a supervisor, ofthe sort uttered here by Robinson, are not sufficientto establish coercive impact on employees.'0It is alsoworth pointing out that the record contains evidencethat Respondent's general manager had made knownRespondent's distaste for unions in advance of theadvent of union activity here.In summary, we find that, on May 26. the Unionpossessed a majority of five authorization cards thatThe cards signed by Harmon and Smith on May 17. the cards signed bsWhite and Mulliniks on May 25. and the card signed by Morioka on Ma,26.i El Rancho Market. 235 NLRB 468. 475 ( 1978).9Orlando Paper Co., Inc., 197 NLRB 380. 387 (1972).O See Orlando Paper Co, Inc., supra at 387. and El Ranch,, ParAke iupraIt should also be noted that Robinson was a low-level supervisor and that. asround by the Administrative Law Judge. employees vieved her interest moreclosely aligned to their interest han to managementhad been uninvolved with Robinson's activity in sup-port of the Union. We also find that, in any event,Robinson's prounion activity was trivial and too in-significant to "taint" the Union's card majority ofMay 25 (or anytime thereafter), and that the employ-ees' refusal to be intimidated by Respondent intowithdrawing their support from the Union evidencesthat the cards accurately reflected their support forthe Union. Accordingly, unlike the AdministrativeLaw Judge, we find that the Union did possess a cardmajority, and that it obtained that majority by May25. Therefore, in view of Respondent's pervasive andextensive unfair labor practices which were designedto dissipate the Union's majority status and have cre-ated a coercive atmosphere preventing the holding ofa fair election, we further find that Respondent vio-lated Section 8(a)(5) and (1) of the Act by refusing tobargain with the Union. To remedy Respondent's re-fusal to bargain and its other serious unfair laborpractices, we find it necessary to issue a bargainingorder herein."ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommended Or-der of the Administrative Law Judge, as modified be-low, and hereby orders that the Respondent,Sourdough Sales, Inc.. d/b/a Kut Rate Kid and ShopKwik, Anchorage, Alaska, its officers. agents. succes-sors, and assigns, shall take the action set forth in thesaid recommended Order, as so modified:1. Delete the following paragraph in the Adminis-trative Law Judge's recommended Order:"IT IS FURFHER ORDERlID that the 8(a)(5) allegationbe dismissed."2. Substitute the attached notice for that of theAdministrative Law Judge." In the circumstances of this case. where the Union demanded recognl-tion on May 24. where the Employer began its unfair labor practices on May24. and the Union obtained majonty status on May 25. we shall date thebargaining obligation from May 25. We also note that the Union obtained aseventh authorization card on May 26. We also disavow the AdministrativeLaw Judge's rationale for the issuance of his recommended bargaining order.We note that the Administrative Law Judge's decision was issued withoutthe benefit of the suhsequently issued L nited Dair' Farmers Cooperative .4s-rocialon, 242 NLRB 1026 (1979). which fully sets forth the Board's positionin the direction of bargaining orders based on showing ofla majority of unionauthorizaioll cardsAPPENDIXNolICLt To EMPLOYEESPOSI'ED BY ORDER OF HENAII()NA LABOR REIAIHIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Act, as amended.gives all employees the following rights:107 DECISIONS OF NATIONAL LABOR RELATIONS BOARDTo organize themselvesTo form, join, or support unionsTo bargain as a group through a representa-tive they chooseTo act together for collective bargaining orother mutual aid or protectionTo refrain from any or all such activity ex-cept to the extent that the employees' bargain-ing representative and employer have a collec-tive-bargaining agreement which imposes alawful requirement that employees becomeunion members.In recognition of these rights, we hereby notify ouremployees that:WE WILL NOT interrogate you regarding yourunion membership and activities.WE WILL NOT threaten you with discharge forsupporting Retail Clerks Union Local No. 1496,affiliated with United Food and CommercialWorkers International Union, AFL-CIO, or anyother labor organization.WE WILL NOT threaten you with closure if youselect the above-named labor organization orany other labor organization as your bargainingrepresentative.WE WILL NOT create the impression that weare engaging in surveillance of your activitywhich is protected by the National Labor Rela-tions Act.WE WILL NOT solicit your grievances andpromise, expressly or by implication, to correctthem so that there will be no need for you to seekrepresentation.WE WIL.1 NOT tell you that pay raises are beingwithheld because of the existence of an organiz-ing campaign by means of which you hope toobtain representation.WE WILL NOT tell you that the above-namedlabor organization, or any other labor organiza-tion, is responsible for "trouble" at our storewhen there is no basis for such a statement.WE WILL NOT solicit yOU to repudiate authori-zation cards which you have signed for theabove-named labor organization or any other la-bor organization, and WE WlI.L NOT solicit you toencourage your fellow employees to do likewise.WE WILI. NOT promise you better workinghours if you vote against representation.WE WILL NOT tell you that we intend to packthe bargaining unit so that any election con-ducted will result in a vote against representa-tion.WE WII.L NOI discharge or otherwise discrimi-nate against you because you have filed chargesor given testimony under the National Labor Re-lations Act.WE WI.l. NOT discharge, change your workschedule, reduce your working hours or other-wise discriminate against you with regard toyour hire or tenure of employment or any termor condition of employment for engaging in ac-tivities on behalf of the above-named labor or-ganization, or any other labor organization, norfor engaging in activity protected by Section 7 ofthe National Labor Relations Act.WE WILL. NOIT refuse to recognize and bargaincollectively with Retail Clerks Union Local No.1496, affiliated with the United Food and Com-mercial Workers International Union, AFL-CIO, as your exclusive bargaining representativein the following appropriate bargaining unit: Allemployees employed by Sourdough Sales, Inc.,d/b/a Kut Rate Kid and Shop Kwik. excludingoffice clerical employees, guards, professionalemployees and supervisors as defined by the Act.WE WILL NOT in any other manner interferewith any of your rights set forth above which areguaranteed by the National Labor RelationsAct.WE WI.L offer Vince M. Morioka, JewellHale, Sandra Smith, and William Bracey Tet-rault, Jr., immediate and full reinstatement totheir former positions of employment, dismiss-ing, if necessary, anyone who may have beenhired or assigned to perform the work that theyhad been performing prior to October 13, 1978,or, if their former positions no longer exist, tosubstantially equivalent positions, without preju-dice to their seniority or other rights and privi-leges, and make them whole for any loss of paythey may have suffered as a result of our dis-crimination.WE W'lI. restore Jewell Hale and SandraSmith to the schedules that they had been work-ing prior to August 1, 1978, and make themwhole for any loss of pay they may have sufferedas a result of the discriminatory changes in theirwork schedules.WL WILL make you whole for any loss of payyou may have suffered as a result of our discon-tinuance of pay increases due to the organizingcampaign conducted by the above-named labororganization.WE VwiL. upon request. recognize and bar-gain, effective as of May 26, 1978, with RetailClerks Union Local No. 1496. affiliated withUnited Food and Commercial Workers Interna-tional Union, AFL CIO, concerning anychanges made after that date in terms and condi-tions of employment of employees in the above-108 KIt: RATE KID AND SHOP KWIKdescribed bargaining unit and with respect torates of pay, wages, hours, or other terms andconditions of employment and, if an understand-ing is reached. embody such understanding in asigned agreement.SouRDuG;l SAI.ES. IN(., I)/B/A Kt I RAItKID AND SOP KWIKDECISIONSIATIMI-NI O()t it: CASI:WIL.I.IAI J. PANNIIR Illi Administrative Law Judge:This matter was heard by me in Anchorage, Alaska. onJanuary 16-18, 1979. On July 10, 1978. the Regional Di-rector for Region 19 of the National Labor Relations Boardissued a complaint and notice of hearing in Case 19 CA10440, based on an unfair labor practice charge filed onMay 26, alleging violations of Section 8(a)( 1 ) and (5) of theNational Labor Relations Act, as amended, 29 U.S.C. § 151,ei seq., herein called the Act. On September 29, the saidRegional Director issued a complaint in Case 16-CA10677, based on an unfair labor practice charge filed onAugust 15, alleging violations of Section 8(a)( 1) and (3) ofthe Act, and on that same date issued an order consolidat-ing cases and notice of hearing. consolidating Cases 19CA 10440 and 10677. On November 30 the said RegionalDirector issued a complaint in Case 19-CA 10834. basedon an unfair labor practice charge filed on October 16, al-leging violations of Section 8(a)( 1). (3), and (4) of the Act.and on that same date issued an order consolidating casesand notice of hearing, consolidating Case 19 CA 10834with Cases 19-CA 10440 and 10677 for purposes of hear-ing, rulings, and decision by an administrative law judge.All parties have been afforded full opportunity to appear,to introduce evidence, to examine and cross-examine wit-nesses, and to file briefs. Based on the entire record, thebriefs filed on behalf of the parties, and my observation ofthe demeanor of the witnesses. I make the following:FINDINGS OF FACT1. JURISDIC IONAt all times material. Sourdough Sales, Inc., d/b/a KutRate Kid and Shop Kwik, herein called Respondent. hasbeen an Alaska corporation, with office and place of busi-ness in Anchorage. Alaska, where it has been engaged inthe business of selling food and liquor at retail. During the12-month period prior to issuance of the complaints in thismatter, which is representative of all times material herein,Respondent. in the course and conduct of its business op-erations, had derived gross revenues in excess of $500,000and, additionally, during those same periods had purchasedand caused to be transferred and delivered to its facilitieswithin the State of Alaska goods and materials valued inexcess of $50,000, which had come to it directly fromsources outside Alaska or from suppliers within AlaskaI Unless otherwise stated, all dates occurred n 1978which, in turn. had obtained those goods and materials di-rectl ftrom sources outside Alaska.Therefore. I find. as admitted by Respondent, that at alltimes material Respondent has been an employer engagedin commerce within the meaning of Section 2(6) and (7) ofthe Act.11. 1111 .LABOR ()R(iANIZ/\t()N INV)I I1)At all times material. Retail Clerks nion Local No.1496. chartered bv Retail Clerks International Union.AFl. ('10. herein called the Union. has been a labor or-ganization within the meaning of Section 2(5) of the Act.Ill. ISSt :SI. Whether Floor Manager and Warehouse ManagerEdwin A. Sorensen has been a supervisor within the mean-ing of Section 2(I 11 ) of the Act, and an agent of Respondent,within the meaning of Section 2(13) of the Act, at all timesmaterial herein.'2. Whether, from May through August, Respondent,acting through various officials, violated Section 8(a)( I) ofthe Act by interrogating employees regarding their unionmembership and activities, by threatening employees withdischarge for supporting the Union and with closure if theUnion became their bargaining representative, by creatingthe impression that employees' union activities were undersurveillance, by telling employees that pay raises were beingheld up because of the Union activity then in progress, bytelling employees that the Union was responsible for the"trouble" at the store, by soliciting employees to repudiateauthorization cards which they had signed and to encour-age their fellow employees to likewise repudiate cards thatthey had signed. by soliciting employee grievances and at-tempting to correct matters which had generated employeedissatisfaction, by promising better working hours if em-ployees voted against representation by the Union, and bytelling an employee that Respondent intended to pack theunit to secure a favorable result in the representation elec-tion that would be conducted among the employees.3. Whether, in August, Respondent reduced the workinghours of Sandra Smith and changed the work shifts ofSmith and of Jewell3Hale because of their interest in andactivity on behalf of the Union. thereby violating Section8(a)(3) and (1) of the Act.4. Whether, on October 13. Respondent dischargedSmith, tHale, and Vince M. Morioka because they gave tes-timony under the Act and/or because of their activity onbehalf of the Union, thereby violating Section 8(a)(4), (3),and ( 1) of the Act, and, further, whether on that same dateRespondent discharged William Bracey Tetrault, Jr., be-Initially, Respondent denied that Assistant Manager Francine Robinsonhad been a supervisor and agent of Respondent dunng the time that she hadbeen employed in that capacit b Respondent. However, following esti-mony that she had been involved in the solicitation of authorization cards.Respondent moied to amend its answer with regard lo her supervisory andagenct status. hat motion was granted and, accordingly. I find that, at alltimes material. Rhinson has been a supervisor and agent of RespondentBased on the spelling of her first name on the authorization card whichshe signed, rather than upon the spelling ol her name, "Juwell." as it appearsin the transcript.109 DECISIONS OF NAIONAL. ILABOR RELATIONS BOARDIcause of his activity on behalf of the Union, thereby violat-ing Section 8(a)(3) and (1) of the Act.5. Whether the Union represented a majority of all em-ployees employed by Respondent, excluding office clericalemployees, guards, professional employees, and supervi-sors4and whether Respondent violated Section 8(a)(5) and(1) of the Act by refusing, on and after May 26. to recognizethe Union as the exclusive representative of all emploeesin that unit.IV. II ALtuLI) UNFAIR ABOR RA( i ISA. Reponden's Emplo, ee ComplemenlRespondent's Anchorage store consists of two adjoiningfacilities, one devoted to liquor sales and the other to thesale of groceries. The payroll list for these two facilitiesduring the last 2 weeks of May shows that 12 persons hadbeen working there: Kris Gillam. Robinson, Sorensen.Maro 0. Strong. Mike Hanna. Sandra Smith, John Har-mon. Jewell Hale, Maryanne Mulliniks.' Linda White, JohnJames Moffitt, and Vince M. Morioka. Gillam has beengeneral manager of the store since February. Her supervi-sory and agency status is not in dispute. Since that time shehas been in overall charge of all operations at the store. Asnoted in footnote 2. supra, Respondent admitted thatAssistant Manager Robinson had been a supervisor andagent at all times material until she ceased working for Re-spondent in mid-November.Since February 10, Strong has been Respondent's book-keeper. Working in an upstairs office at the store, she isresponsible for preparing cash revenue journal reports, forpreparing the payroll, and for performing other generalbookkeeping duties. So far as the record discloses, she per-forms no work in the selling areas of the store and has neverperformed any sales work for Respondent. Strong has noscheduled hours, working "whatever it took to get the jobdone." In May. her hourly rate of pay had been approxi-mately twice that of employees working in the sales area ofthe store. No party contends that she should be included inthe Union. In view of her duties, I find that she has been anoffice clerical employee at all times material.Smith and Hale both worked as sales clerks or cashiers inthe liquor store. Mulliniks. Moffitt. and Morioka worked asclerks in the grocery store during May. It is not clear where' It is admitted that the unit is one which is appropriate for the purposes ofcollective bargaining within the meaning of Sec. 9(b) of the Act.Mulliniks' first name will be spelled herein as she spelled it on the autho-rization card which she signed, rather than as shown in the transcript6 Gillam is not an owner of Respondent. Rather. it is owned by two broth-ers, Robert and Richard Gillam, and their sister Linda Gillam Black.? Called as an adverse witness by the General Counsel at the commence-ment of the hearing, when Respondent was denying Robinson's supervisoryand agency status, Gillam denied that Robinson had possessed tl.e title ofassistant manager, claiming that Robinson had been merely a clerk in thegrocery portion of the store. However, when later called as a witness forRespondent, after the answer had been amended to admit Robinson's super-visory and agency status, Gillam acknowledged having prepared and posteda notice, in early 1978, which, near the bottom, recites: "Grocery-store:Francine Robinson--Asst. Manager."I In June, Morioka was transferred to the liquor store where he workedstocking the cooler: dusting bottles on shelves and on display, dusting,sweeping floors, emptying trash, and moving merchandise from the ware-house to the shelves.White had been working during that month, but Harmonhad been working as a warehouse stocker, floor stocker, andrelief cashier for both the liquor and grocery store. Hanna isGillam's son. During the time that he worked for Respon-dent, he had performed stocking and general maintenancework, such as cleaning the warehouse and bathrooms, ap-parentl) in both the grocery and liquor stores. So far as therecord discloses. the only difference between his terms ofemployment and those of other employees working at thestore was that he was ree to take grocer items withoutpaying ftor them. The employees on duty would maintainlists of the items which he had taken and would then submitthose lists to his mother. In the end, however, Ianna over-availed himself of his privilege, for he was terminated inNovember for taking cases of cola.]Sorensen's status is disputed. The General ('ounsel con-tends, contrary to Respondent, that he had been a supervi-sor and agent of Respondent during the spring and sum-mer. Sorensen testified that he had not become floormanager and warehouse manager until November. Gillamtestified that during the spring and summer Sorensen hadbeen a warehouseman, with no authority to hire. fire, ordiscipline employees, or to grant pay increases or time off toemployees. While, testified Gillam, Sorensen could makerecommendations regarding these matters, the weightwhich she had accorded to his recommendations had beenessentially no greater than that which she had accordedsimilar recommendations made to her by nonsupervisorypersonnel working at the acility. However, certain otherevidence must be considered in appraising Sorensen's sta-tus.First, Gillam's notice referred to in footnote 7. supra, alsonotified the employees that "Liquor-store: Ed Sorensencomplete charge of warehouse night shift. In absence ofgeneral-manager charge of operations." Gillam claimedthat, while Sorensen had been in charge of the warehouseon the night shift, he had been there "mainly by himself"and that his being in "charge" had meant no more thanthat he had possessed sufficient experience and familiaritywith the equipment and arrangements there to know whathad to be done and how to do it. Yet, asked on cross-examination to explain what she had intended the employ-ees to understand by the portion of the notice relating toSorensen, (Gillam testified that she did not "think" that shecould answer the question. Moreover, when Gillam's testi-mony that Sorensen had worked mainly by himself waschallenged with the undisputed fact that Morioka had alsoworked nights in the warehouse, Gillam appeared to beattempting to avoid answering directly whether Sorensenhad given Morioka orders. Pressed for an answer, she testi-fied ultimately that "wihile Ed was working on the floor, hewas in complete charge of the floor, at night. If Vinceworked that night shift he was in charge of the floor atnight." However, asked what happened when both wereworking at the same time, Gillam testified. "I could not tellyou, I suppose they worked it out."Earlier in the year, Gillam had terminated Hanna fr a similar offense,but Robert Gillam had intervened and, after speaking with Hanna, had feltthat Hanna had displa)ed sufficient repentance to warrant being allowed tocontinue working for Respondent.110 KL'T RATE KID AND SHOP KWIKSecond, while Gillam testified that she had scheduled allwork for the employees at the store, this was contradictedby Robinson's testimony that she, herself', had been respon-sible for scheduling the work of' employees assigned to thegrocery facility. In this respect, both Moffitt and White cor-roborated Robinson, for each testified that it had been thelatter who had scheduled their work and had assigned themduties. In any event, Robinson had been in direct charge ofiday-to-day operations in the grocery facility. Yet, it hadbeen Sorensen, not Robinson, who had replaced Gillamwhen the latter had been absent. This tends to indicate thathe had occupied a somewhat higher status than Robinson,an admitted supervisor. In fact, Sorensen acknowledgedthat prior to the time that Gillam had left on a trip toGermany, on May I I, he did "say a few things to people,tell them to do a few things. I was mainly. Head of theFloor, well, you know, always on the floor. Uh, you know.I'd get out stock and tell people, you know, to do it, put thestock out." Asked if in doing this he had been merely relay-ing Gillam's directives or. alternatively, had been makingup his own instructions, Sorensen testified, "Uh, probablyboth, because I was, you know, she would tell me to havesomething done and I would tell somebody else to do some-thing why, if I needed some work done, you know. to catchup with what I had to have done I'd, you know, ask them todo it."l°Third, as stated in the above-quoted portion of Gillam'snotice, when she was not at the facility, Sorensen had beenin charge in her stead, exercising all powers which she pos-sessed. While Gillam characterized Sorensen's authority asbeing intended "to keep the doors open." when she hadbeen out of the country from May II through May 22. hehad fired employee Wayne Jones and had hired Harmonwithout consulting with anyone. Although Gillam ad-vanced no estimate of the frequency with which she hadbeen gone from the store, it appears that she had regularlynot been there during the evening hours," and there is someindication that she did make occasional trips which tookher from the Anchorage area. Thus, while Sorensen testifiedthat, aside from Gillam's May trip to Germany, he couldrecall only one other specific occasion when she had beenabsent from the store, that being for a 5-day period, he alsotestified that she had been out of town "a few times." Gil-lam gave no testimony regarding the frequency of her tripsout of town.B. Respondent's Reaction Upon Learning of the Union sCampaignOn May 17, four of Respondent's employees -Harmon.Moffit, Hale, and Smith each signed cards authorizing theUnion "to represent me for the purposes of collective bar-gaining, respecting rates of pay. wages, hours of employ-10 Hale testified that Sorensen had never ordered her to do anything, buthad merely asked her to perform certain tasks. However, Sorensen's phrase-ology is not dispositive of his authority to assign work. That he chose tophrase his directions as requests. rather than as orders, is not the significantpoint. Rather, the crucial factor is whether Hale had been obliged to carryout those requests. She did not testify that she had been free to refuse to doso. Nor did either she or Sorensen testifs to an) occasion when she haddeclined to do as he had requested" The store remained open until midnight, except fr Friday and Saturdaynights when it remained open I hour later.ment. or other conditions of employment, in accordancewith applicable law." Attached to each card was a greensheet of paper on which appeared the message:* ..Are you enjoying good wages, the employer payshealth and weltfare. dental, vision, life insurance, pre-scription drugs, disability pay, locally establishedcredit union, or an at cost pharmacy? If not, take a fewminutes to fill out the attached card and return it to us.One of our organizers will get in touch with you. Oryou can call 272-9563 and ask for Bob Birge, B-I-R-G-E or Terry Tipton. T-I-P-T-O-N.Hale testified that she had obtained the card which shehad signed from Union Representative Birge. Harmon tes-tified initially that he, also, had obtained the card which hehad signed from Birge. But, after being confronted with hispretrial affidavit in which he stated that he had obtainedthe card from Hale, he amended his testimony, acknowl-edging that the card had been given to him by her. Moresignificantly. while Moffitt testified that Hale had given himthe card which he had signed, in his pretrial affidavit he hadstated that it had been given to him by Robinson. ThatRobinson had. in fact, been involved in the circulation ofsome of the cards which employees had signed was con-ceded by Hale. She testified that the Union's representa-tives had given the cards to Robinson, who, in turn, hadbrought them to Respondent's store and had laid them onthe counter." According to Hale, both she and Smith hadpicked them up from the counter--Robinson had nothanded them out. However. testified Hale. when the em-ployees had discussed the desirability of signing the cards.Robinson had expressed the view that "it sounded like apretty good thing to her" and, echoing sentiments expressedby some of the employees, had agreed that the employeesshould sign the cards.By letter to Respondent dated May 22. the Union as-serted that it represented a majority of Respondent's em-ployees and demanded recognition in a unit of all employ-ees employed at Respondent's facility. excluding guardsand supervisors. On that same date. the Union filed thepetition in Case 19-RD 8905, seeking an election amongthe employees in that unit. Both the letter and the petitionwere received at Respondent's store on May 24. On thefollowing day, White'and Mulliniks signed cards given tothem, separately. by a representative of the Union.' Onthat same day, Gillam reported to Respondent's store, hav-ing returned from her trip to Germany.Upon discovering the Union's letter, Gillam made an e-tort to contact each of Respondent's employees to ascertainif they desired representation by the Union: "As I recall. Iwent on the floor with that letter in my hand and asked.i: Birge was present during the hearing. but was not called to disputeHale's account. Similarly, Robinson was called as a witness by the GeneralCounsel, but was not asked to deny that she had been the one to bring thecards to Respondent's store.Pi White testified that she had signed a card within the 2-week penod priorto May 25, but had lost it, thereby necessitating that she sign a second cardon May 25. She did not describe the circumstances under which she hadsigned that first card." Two additional cards were signed thereafter: Morioka signed one, givento him by Birge and Tipton. on May 26. Four months later, on September26. Tetrault. who had commenced working for Respondent on August 9.signed a cardIl l DECISIONS OF NATIONAL LABOR RELATIONS BOARDsince I'd just returned, if that's what they really wanted."For example, it is undisputed that Gillam had asked Mul-liniks if she "had one of those things." Although she per-ceived that Gillam was referring to authorization cards,Mulliniks denied having signed one, saying that she"wanted to stay clear."' In addition, Gillam also tele-phoned Smith and, it is undisputed, demanded, "I want toknow if you signed a union card." When Smith replied thatshe had signed a card, Gillam then inquired why Smith haddone so. At no point, so far as the record discloses, didGillam tell these employees what her purpose was in askingthese questions. Nor is there any evidence that she gavethem assurances against reprisals.Gillam was not the only one who questioned employees.In fact, she conceded that, after having ascertained fromSorensen that he had not signed a card, she had directedboth Robinson and him to help her in contacting employeesto determine whether they desired representation by theUnion. Thus, Robinson testified that Gillam "wanted me tocall the employees and in a round about way ask them ifthey signed a card." The only employee that she was able toreach had been White. However, she did inquire if Whitehad signed a card. Similarly, Sorensen admitted havingcalled Hale and having asked if she had signed a card.When Hale acknowledged having done so, he had askedwhy she had signed the card.' It is undisputed that, duringthis conversation, Sorensen had told Hale that Gillam hadbecome "really mad" upon receiving the Union's demandletter. But when Hale had asked if Gillam intended to firethe employees, he had replied that Gillam did not intend todo so, but did want Hale to come in for a discussion.Hale testified that, when she had arrived at Respondent'sstore later that day, Sorensen had changed his tune, sayingthat the employees were stupid and were "going to loseyour jobs over this." According to Hale, when she hadasked if Gillam was going to fire the employees "over this,"Sorensen had nodded his head and had said that that waswhat Gillam had said. Similarly, Smith testified that, duringthe evening of the day that she had received the above-described telephone call from Gillam, Sorensen had re-ported that Robert Gillam had said that, if Respondent'semployees went union, they would all be fired and he wouldclose the liquor facility." Sorensen denied generally havingparticipated in any conversations with any of the employeesin which the subjects of their being fired or of the storeclosing if they went union had been discussed. Moreover,he denied that he had ever heard Gillam say that the em-it Before coming to work for Respondent, Mulliniks had been employedby a local of the Laborers Union. She testified that when she had told that toGillam during the interview for employment with Respondent. in February1977, Gillam had stated "we do not like unions." Mulliniks testified that shehad assured Gillam that she only wanted a job and that that was all that shewanted.61 Hale testified that, in response, she had told Sorensen that she had beentold to send in the card for more information about certain benefits that theemployees were not then receiving. However, she testified, in effect, that thishad not been the fact and that, at the time that she had signed the card, shehad not been told that it was a means by which she could get more informa-tion. Moreover, there is no other evidence tending to show that such a re-mark had been made to employees at the time that the cards had beensolicited.it Smith testified that Hale had been present during this conversation, butthe latter did not corroborate her in this regard. nor did she estif, to thesubstance of such remarks by Sorensen.ployees would be fired if Respondent became unionizedand. further, denied that he had ever heard Robert Gillamsay that the employees would be fired and the liquor storeclosed if' the Union became the employees' representative.Hlowever. Sorensen conceded that he had participated in "afew" conversations with employees regarding the Unionand admitted that there had been a rumor about the storeclosing if the employees became unionized. Further, he didnot deny having told Harmon that Respondent was at-tempting "to hire more people to vote down the union,"naming Terry Hovila, a companion of Sorensen, as onesuch person. In addition, dunng this same conversationSorensen promised that Harmon would get better hours ifthe Union did not become the employees' representativelsSimilar remarks were attributed to Robinson. For exam-ple, White testified that, following her telephone conversa-tion with Robinson, she had gone to the store where Robin-son had said that Gillam had told her that "anyone whosigned a union card was in danger of losing their job andthat Bob Gillam had said that before the union could comein, he would close the doors of the store."' Similarly, Mof-fitt testified that "on a number of occasions [Robinson didsay that she was very upset and worried about the closingof the store due to the union presence and also related thatshe thought the store would be closed down. It would closedown if the union took over." As had Sorensen, Robinsonacknowledged that there had been rumors circulating to theeffect that the store might be closed if the Union came in.Further, she conceded that she had repeated these rumors.naming Moffitt specifically as an employee to whom shehad repeated the rumor. But. Robinson denied that Gillamhad ever said anything about closing the store. Yet, (Jillamherself admitted that she might have told employees thatshe had seen unions come into small family businesseswhich could not carry the financial burden and had closed.In another vein. Gillam conceded having told employeesthat they could not have raises because Respondent hadreceived a letter from the Union and it might appear to bebribery to give raises to employees.Between May 25 and 30, almost all of the employees, aswell as Robinson, Sorensen, and Strong, wrote letters stat-ing that they did not want to be represented by the Union.Gillam admitted that she had initiated the idea of preparingthese letters:I requested them to put down on paper, on statio-nery, which I provided, one way or the other what theywanted to do. If, in other words, if they want to jointhe Union or don't want to join the Union, whateverthey wanted, I did not care what they wanted as longas they put some facts on paper so I could take it fromthere.i8 While Harmon may not have included this particular conversation in hispretrial affidavit, a trier of fact is not free to reject uncontradicted testimony"without good reason." N.L.R. B. v.J. Bvran Klauk, dbl/a Electro Mart, 523F.2d 410, 414 (9th Cir. 1975. In this regard, it should be noted that discrep-ancies concerning dates have been characterized as mere "confusion as todetails" which do not mandate that witnesses be discredited. N.L.R.B. v.International Longshoremens & Warehousemen's Union. lxoal 10 (PacificMaritime Assn.), 283 F.2d 558. 562-563 (9th (ir. 1960).' Though White placed Smith as being present during the conversation,Smith did not testify to having been present during such a conversationbetween White and Robinson.112 KUT RATE KID AND SHOP KWIKSmith's testimony tended to corroborate Gillam with re-gard to the nature of the latter's request. For Smith testifiedultimately that Gillam had asked her to write a letter stat-ing whether or not she (Smith) wanted a union.?"However, there was undenied testimony that Gillam hadasked for much more than a simple designation of whetheror not representation was desired by the employees. Thus.Morioka testified that she had asked it' he would "write aretraction to your union card.""' More significantly. Haletestified. without contradiction, that when she had spokento Gillam, after coming to the store as requested by Soren-sen during their above-described telephone conversation,Gillam had told her that Robert Gillam would close if theUnion became the employees' representative and that theonly way that the employees could prevent this from hap-pening was to write "out retraction statements saying wedidn't want the union there." According to Hale. when shehad asked specifically. "You mean we either sign the retrac-tions or we'll be fired," Gillam had retorted. "That's aboutwhat it amounts to," adding "The Bastards are trying itagain.""Hale testified that Sorensen had been present during partof her conversation with Gillam concerning the retractionletter. Sorensen denied that he had been present at any timewhen Gillam had discussed these letters with employees.Yet, Sorensen did not appear to be a reliable witness, andhis testimony in connection with the letter that he had pre-pared provides a particularly striking illustration of the ac-curacy of that conclusion.2On direct examination, the fol-lowing exchange occurred when Respondent's counselquestioned Sorensen about his letter:Q. Did, did she ask you to write a letter?A. Well, it ',as, what was my opinion of, you know,the, you know, had I-Q. Tell me, tell me in your own words if you. if she.if she asked you something about this letter or saidsomething to you about you writing a letter, tell meexactly what she said, as best you can remember it?A. Oh, how do , you know, well I told her I hadthem filled out, the union card or labor card and sheasked why and that's what I wrote down.Sorensen appeared to be attempting to avoid acknowledg-ing that Gillam had requested him to prepare the letter, andhis testimony to this point left the impression that she maynot have done so.However, during cross-examination, apparently caughtoff guard. Sorensen conceded that Gillam had requestedhim to prepare the letter. Beyond that, his testimony re-garding the circumstances of her request was vague:Q. Kris asked you to write it, is that right?A. Yes.Q. She asked all the other employees to write it too.if you know?20 Prior to being shown her pretnal affidavit. Smith testified that Gillamhad asked for a letter of retraction.21 Morioka acknowledged having selected the words which he had used Inwriting his retraction letter22 Several years ago a union attempted to organize Respondent's employ-ees.23 There is no evidence that Sorensen had ever signed an authonzationcard. nor that he had ever been asked to do so.A. I quess.Q. Did she tell ou what to write?A. No, she didn'tQ. What did she say?A. She just asked, well. she asked why, you knowQ. Asked why what?A. Why did I want to go union or whatever.Q. Well, did she ask ou first of all if you did wantto go union or not?A. Well, what I told her, is that cards. you know,have been distributed to the store and I didn't want tofill one out, you know. ifQ. You volunteered all this information. she didn'task you about it. you just went up and said hey Kriscards are being distributed around the store but I don'twant any part of the union and I'll write a letter sayingI don't want any part of the union. Is that the way ithappened?A. No, no it isn't.Q. Okay, did she ask you to write this letter?A. Uh, yes.So vague was Sorensen, with regard to what Gillam hadsaid to him. that in the end. Respondent's counsel was leftwith no alternative but to approach the matter from thenegative standpoint from the direction of what Gillamhad assertedly not said to Sorensen:Mr. Owens: Uh, just briefly, I want to go back to thesigning of this letter, this letter saying that you didn'twant to be affiliated with the union. I think ou testi-fied under cross-examination that Kris asked ou tosign that, did she?A. Well, she just asked what, you know, was myopinion of the Union, you know.Q. Did she tell you. you had to say you didn't likethe Union or that you wanted to withdraw from theUnion or did she just ask for your opinion?A. My opinion.As was true of the questioning of employees, concerningwhether they had signed cards and favored the Union, Gil-lam had not been the only one to approach them regardingpreparation of these letters. It is undisputed that Sorensenhad asked if Harmon would sign a retraction letter. More-over, Moffitt testified, without contradiction, that Robinsonhad said that Gillam had told her that the employees "hadto sign a retraction statement and if we did not do so, therewas a chance I might lose my job uh, maybe not for thatreason but for another reason that could possibly be found,if we did not sign a retraction statement to that effect."24Similarly, White testified that Robinson had asked her towrite a retraction letter and had said that employees whodid not write such a letter would be in danger of losing theirjobs. In the initial two letters which she prepared, Whitehad stated. "I was asked by Kris Gillam to sign a retractionnote against union cards." According to White, Robinsonhad twice told her that these letters were unsatisfactory24 In his letter. Moffitt states, inter alia. that "I must presently withdrawmy request for union representation .." This inferential limitation on theduration of his request did not escape Gillam's attention. for it is undeniedthat she later had asked him, in essence, what he had meant by this and,further, whether there had been a plan among the employees concerning theorganizlng campaign.113 DECISIONS OF NATIONAl. L.ABOR RELATIONS BOARDand, on the second occasion, had said that Gillam wantedto talk to White about the matter. Initially, Robinson de-nied that she had ever asked any of the employees to writeretractions and, further, denied that she had asked White torewrite her retraction letter. However, when confrontedwith her pretrial affidavit, in which she had admitted thelatter, Robinson acknowledged that she had asked White torewrite her letter.White testified that, when she had spoken to Gillam con-cerning the letter, the latter had explained that her (Gil-lam's) name could not appear in the letter. According toWhite, she had asked what Gillam wanted in the letter andGillam had told her, "I do not want the union Isicl to repre-sent me at this time." Gillam, who acknowledged havingspoken to White about the content of the letter, testifiedthat she had told White that "she did not have to write aletter if she did not like to: but. on the other hand what shewrote was not acceptable for the fact, uh, that it was not mewho requested it. In other words, don't write a letter to meand say I requested it because it's not true." Examination ofthe letter prepared by White discloses that the words usedtherein by White are the same as the above-quoted lan-guage which White attributed to Gillam.All of the letters were submitted to Gillam. So far as therecord discloses, she never did tell the employees what sheintended to do with them. Nor did she testify concerningthe purpose for which she had sought and collected them.She did testify that the letters had been delivered to theoffice of Respondent's counsel where, presumably, they re-mained until given to the General Counsel on the first daNof the hearing in the instant case.It is undisputed that, at some point around the time whenRespondent was seeking the letters, Gillam had conductedan employee meeting during which she had said that she"wanted to hear what everybody thought about thingsgoing on in the store" and inquired if the employees hadproblems or gripes so that they could be straightened out.In response, complaints were voiced by the assembled em-ployees. For example, Moffitt complained about the dan-gerous conditions of the electrical equipment and Gillamsaid that she would look into it. Hale testified that she hadspoken up and had said that she would appreciate havingsome time off from work on weekends.By June 7, the investigation of the charge in Case 19CA-10440 was in progress. It is undisputed that, on thatdate, Robinson had reported to Moffitt that Gillam hadsaid that she (Gillam) was aware that Moffitt was scheduledto be interviewed by the Board agent and that Moffitt could"tell them anything that I wanted."On August 1., Respondent posted new schedules whichassigned Hale, who had been working nights, to day-shiftwork and Smith, who had been working days, to the nightshift. No explanation was advanced by Respondent for thisrevision in the schedule, which presented problems forHale, who preferred to be home during the day so that shecould spend time with her children. According to Hale,when she complained to Gillam about the change, an argu-25 Apparently this was not the only occasion when this matter of time offon weekends had arisen, for it is uncontradicted that Hale and Smith hadmade similar requests for Ihe schedule to be revised so that they could havesome weekends free to spend with their families.ment ensued during which Hale asserted that she had heardthat Gillam thought that she (Hale) was behind "this unionmess." Gillam. testified Hale, replied that that was what shehad heard from other people, adding that the Union wasresponsible for the "trouble" in the store and that the em-ployees could stop it. Hale testified that she had asked howthe employees could do so, saying that she "was sick of it bythen," and Gillam had responded that her lawyer had saidthat all the employees needed to do was to pick up theirauthorization cards "and that would end it."Later that day, Hale had telephoned Robert Gillam todiscuss her standing and future with Respondent. Duringthat conversation, when Hale had mentioned that Gillamthought that she (Hale) was behind the Union, Robert Gil-lam had become angry. saying that he was "damn sick andtired of the union mess" which had cost him thousands ofdollars in lawyers' fees and that if' the employees "wantedto go union down there, [they] could go union." On thefollowing day, Gillam admonished Hale for having calledRobert Gillam. warning that Hale would be fired if she everwent to him again. Then, it is undisputed, Gillam askedHale to retrieve the authorization card which she hadsigned and given to the Union. Hale agreed to do soOn thefollowing day, Gllam gave Robinson and Hale an hour offso that the latter could recover the card. But, when Halereturned with the card and offered it to Gillam, the lattersaid to "tear it up, throw it away, she didn't care what I didwith it." So, Hale resubmitted it to the Union. During thatlast conversation regarding recovery of Hale's card, Gillamhad also requested Hale to ask Smith to pick up her card.Hale did as requested by Gillam but, so far as the recorddiscloses, Smith never did recover her card from the Union.Approximately a week after the August I schedulechange, Gillam again changed the schedule so that every 3or 4 weeks Smith and Hale would have a weekend off'. Toaccomplish this, Gillam rotated day and night work: "somehad to work nights one week and then they were on days...." It is undisputed that, before posting the schedule,G(illam had shown it to Hale, who had agreed that it wassatisfactory, even though Gillam had pointed out specifi-cally that "at times, you have more days off, your [sic] goingto be short on hours, and I don't want you to be alarmedabout it." Sorensen testified that thereafter Hale and Smithhad complained about the variance in their paychecks re-sulting from getting more hours in one pay period and lessin another, although they had conceded that what they hadlost in one pay period would be made up in the next. Smith,however, testified that this schedule change had resulted ina reduction in her hours, from 80 hours to 62 to 56 hoursover a 2-week period, and that her hours had remainedreduced until she had been fired in mid-October. Similarly,Hale testified that over a 2-week period she would some-times only work 72 hours, rather than the 80 hours that shehad been working.C. The DischargesThe hearing in Case 19 CA-10440 was originally sched-uled to commence on October 24. On September 29, a com-plaint issued in Case 19-CA 10677, based on a charge filed114 KUT RATE KID AND SHOP KWIKon August 15. That complaint alleged, inter alia, thatSmith's hours had been reduced and that Smith's andHale's work shifts had been changed for unlawful reasons.Both cases were consolidated. by separate order dated Sep-tember 29, for hearing on October 24.On October 13, Smith and Hale, as well as Morioka andTetrault,26were terminated. Each was given a notice whichread: "You have been terminated immediately this 13thday of October, 1978 for misconduct on the job. Also.hereby being notified that you are barred from entering thepremises of [Respondent] for any reasons. Your terminationpay check is attached here to [sic]." When asked for expli-cation of what was meant by the letter. Gillam told theemployees to contact the district attorney's office. In a letterdated October 18, Respondent's counsel advised the Boardthat:Vince Morioka was terminated for larceny of theemployer's property. Jewell Hale was terminated fordrinking on shift and for seeking to induce other em-ployees to steal from the employer. Bill Tetrault wasterminated for drinking on shift and Sandra Smith wasterminated for larceny of the employer's property.However, called as an adverse witness by the GeneralCounsel, at the commencement of the hearing, Gillam wasunable to explain her reasons for the terminations. For ex-ample, when asked about her reasons for discharging Mor-ioka, the following exchange occurred:Q. Uh, the reason for his termination was larceny ofthe employer's property?A. That is correct.Q. Anything else?A. I would have to read the report from the investi-gator.Similarly, questioned regarding her reasons for selectingHale for termination, Gillam replied:A. I believe it was mis-conduct [sicl ... on the job.Q. You can't be more specific than that?A. Oh, there again I would have to look up the re-port.In a like vein, when asked why she had discharged Smithand Tetrault, Gillam responded simply that they had beenterminated for "Mis-conduct [sic]."The "report" to which Gillam referred was one preparedby Statewide Bureau of Investigation, a private organiza-tion owned by Ronald M. Arnold. According to Respon-dent, it had come to be prepared as a result of the followingcircumstances. A physical inventory in the liquor facility istaken on a monthly basis. This is then compared with therecords of liquor purchased from suppliers and sold to cus-tomers. Gillam testified that, after becoming general man-ager in February, the disparity between the physical count2 As noted in fn. 14, supra, Tetrault had commenced working for Respon-dent on August 9 and had signed an authorization card on September 26. Itis undisputed that Tetrault had then acknowledged having signed a card inthe presence of Lonnie Hembry. then an employee who was promoted toassistant manager by Respondent in mid-November to replace Robinson.and Mike Moore. an investigator for Statewide Bureau of Investigation.whose role in this matter is discussed infraand the records had alarmed her.2By August, she arrivedat the conclusion that the shortages had to be the result oflosses occurring when the store was open. as opposed toburglaries taking place during the time that the store wasclosed. According to Gillam, she discussed this problemwith Robert Gillam, and they jointly decided to retain aprivate investigator.2Using the yellow pages. Gillam se-lected Statewide and. she testified, had told Arnold at thetime that she had retained him:I told him, frankly, I had a big problem, uh, biginventory losses, uh, I can not explain them, I dideverything possible I could do to find it, but I couldnot find it. Therefore, I would like to employ him tosee what he could do. Now, I didn't tell him how to doit, uh, I figured, you know, that is, that's why I'm hir-ing him. So he said for how long, I said, well how longdoes this type of thing take before you can tell meanything, and he says normally he would like to havetwo weeks and I said all right and I asked him approxi-mately the cost of it.Though Gillam testified generally that Arnold had re-ported to her periodically during the course of the investi-gation, neither she nor Arnold described the substance ofthose reports with any' specificity. At the conclusion of theinvestigation, Statewide submitted a written report, detail-ing and summarizing its observations and conclusions.However, Gillam conceded that she had not received thatreport prior to October 13. Indeed, it is unlikely that shehad received it until. at the earliest, almost a week after theterminations, for the two principal statements upon whichthe report is based that of Arnold and of Michael BoydMoore, who worked as an undercover agent in the storeduring part of the period of the investigation-were notsworn to and executed until October 18. In short, therefore,there is no evidence as to what Gillam had known aboutthe investigation at the time that she had terminated thefour employees on October 13.The report itself covers a number of topics. With respectto Tetrault, it relates generally that he had taken merchan-dise from the store and that, on one occasion, he hadbrought a quart bottle of Brada beer to the front of thestore where he had opened it and had poured drinks for theemployees then on duty. During the course of that evening,states the report, four bottles of beer were consumed by theemployees. Regarding Smith, the report concludes that li-quor and beer were taken from the store to the van ownedby her husband and herself on several occasions during theevenings of September 29 and 30. The investigation coveredthe period from September 29 through October 10 and, dur-ing this period, the report charges that Morioka wouldmove his automobile to the front of the store each evening,would survey the area, would bring cases of liquor and beerto his car and, after the store was closed, would drive in an27 For March, the inventory showed a surplus of $9,969.52. However. itwas $17,273 67 short for April; $5.203.57 short for May; $3.988.15 short forJune; $14.305.21 short for July; $2.091.11 short for August; and $3.109.86short for September21 Robert Gillam was not called as a witness by Respondent and. accord-ingly. Gillam's testimony as to his purported participation and concerningtheir asserted discussions was uncorroborated. No explanation was advancedfor failing to call him as a witness.115 DECISIONS OF NATIONAL LABOR RELATIONS BOARDevasive manner designed to lose anyone who might be fol-lowing him. The report also states that Morioka had re-ceived money from certain persons while in front of thestore and that he would count it and put it in his pocket.Additionally. recites the report, on one occasion Moriokahad taken two bottles of Jack Daniels and three of winefrom the store while only paying for a single bottle of JackDaniels.The report recounts eight incidents pertaining to Hale.First, that she had given Lonnie a bottle of Bacardi 151proof rum with a broken cap, claiming that she had found itthat way on the shelf, and that she had left the bottle withhim, without requiring Lonnie to pay for it." Second, thatshe had used Respondent's liquor and grocery supplies tomake hot buttered rum for herself: Lonnie, and Moore.Third, that Hale had insisted that Moore not pay for abottle of rum which the latter had been seeking to purchase.but instead had told Moore that he did not need to pay forit. Fourth, that she had offered Moore a bottle of beer once.Fifth, that she had sold a six-pack of beer to at least oneminor without having asked for identification. Sixth, thatshe had used the phone and had been inattentive to custom-ers in the store, with the result that an agent of Statewidehad been able to shoplift liquor without detection. Seventh.that she and a male companion had been observed takingpackages from the store, with her van "coming and goingseveral times on some nights." Finally, that she had beendrinking while on duty.V. ANALYSISA. The Supervisorv Status of SoretnsenThe most striking fact in resolving the issue of Sorensen'sstatus is the extent of his authority in Gillam's absences.For, while Robinson has been conceded to have been asupervisor at all times material herein, it had been Soren-sen, not Robinson, who had been placed in "charge of op-erations" during Gillam's absences. While the precise fre-quency of Gillam's absences was not established, Sorensenacknowledged that she had been absent "a few times." Thetwo absences which he described with particularity-fromMay I 1 through 24 and a separate absence of 5 days-werenot insignificant in duration. Further, so far as the recorddiscloses, Gillam did not normally come to the store duringthe evening hours. It might be argued that the eveninghours were not intended as a period of "absence" by Gil-lam, within the meaning of that term as used in the notice.However, the notice did not restrict the types of absenceduring which Sorensen was to be in charge to those whicharose when Gillam departed the city of Anchorage. To thecontrary, there is no restriction on the term as used in thenotice, and the employees could fairly infer that Sorensenwas in charge whenever Gillam was not at the store. In-deed, there is no evidence to show to the contrary, andRespondent's brief indicates that the evening hours were" Moore, whose report is the basis for this incident. claimed that "it washighly unlikely" that Hale had found the bottle on the shelf with the capbroken, since it was "so badly broken that the stocker would have noticed it"and, additionally, that the dust on the bottle indicated that it had been onthe shelf for some time.included within the meaning of the term "absence." Conse-quently. Sorensen acted regularly in this capacity.Gillam characterized Sorensen's authority during periodsof her absence as being intended merely "to keep the doorsopen.""' However, his discharge of Jones and his decision tohire Harmon during Gillam's May absence demonstratesthat he possessed authority to exercise the full range of su-pervisory powers possessed by her during periods when shehad been absent. Moreover, the employees had been noti-fied that, in the regular course of affairs, Sorensen was in"complete charge of warehouse--night shift." Inasmuch asMorioka's duties obliged him to do some work in the ware-house and since he also worked during the evening hours,he would be one employee who would be subject to regulardirection by Sorensen.Furthermore, Gillam conceded that, whenever Sorensen"was working on the floor, he was in complete charge of thefloor, at night." C'onsequently. any other employees "work-ing on the floor" would be subject to his regular directionduring the evenings. Sorensen conceded that only some ofthe directions which he had given to employees had beenones which he had merely relayed from Gillam to the em-ployees concerned. As to the others, Gillam had merely toldhim what work had to be done, and he had then selectedemployees to perform that work. Of course, it does not ap-pear that the work he had directed employees to performhad been complex. Yet, a determination of supervisory sta-tus is not dependent on the complexity of the work to bedone. See, e.g., Colorflo Decorator Products, Inc., 228NLRB 408, 410-411 (1977), enfd. sub nom. 582 F.2d 1289(9th Cir. 1978). The situations in which Gillam did not tellSorensen which employees were to perform work have notbeen shown to have been insignificant in number. On thoseoccasions, the decision as to which employee was to per-form the work had been left to him. as had the decisionconcerning the manner in which the work was to be per-formed. So far as the record discloses, no employee was freeto refuse to do as requested by Sorensen and none ever didso."Section 2(11) ...does not require the exercise of thepower described for all or any definite part of the employ-ee's time." Ohio Power Compan v. N. L. RB., 176 F.2d 385,388 (6th Cir. 1949). cert. denied 388 U.S. 899. Inasmuch asSorensen regularly substituted for Gillam when she was ab-sent, possessing the full panoply of powers that she pos-sessed, this alone would suffice to establish his supervisorystatus. See N. L. R. B. v. Scoler's Incorporated, 466 F.2d 1289,1293, fn. 3 (2d Cir. 1972). Moreover, Sorensen had regularlyexercised independent judgment in, at least, directing em-ployees in performing work which Gillam had told himneeded to be accomplished. Since possession of only one ofthe powers enumerated in Section 2(11) suffices to confer3 I do not credit Gillam generally and. accordingly, do not credit hertestimony in this respect. When testifying, she appeared to be tailonng hertestimony to conform to Respondent's position, without regard to the accu-racy of her descriptions of what had occurred. This was illustrated mostgraphically by her flagrantly inconsistent accounts of Robinson's title, asdiscussed in fn. 7. Similarly, her haste to avoid acknowledging Sorensen'ssupervisory status led Gillam to testify that when Sorensen and Moriokawere both working in the warehouse they "worked it out" between them-selves as to who would be in charge. In so testifying. Gillam disregarded herown notice which had specifically told the employees that Sorensen was tobe in charge in such situations.116 KUT RATE KID AND SHOP KWIKsupervisory status, Colorflo Decorator Products. supra at410. and cases cited therein, Sorensen's regular direction ofemployees serves to confirm his status as a supervisorwithin the meaning of Section 2(1 1) of the Act. Since hehad been a supervisor at all times material, Respondent "isresponsible for [Sorensen's] conduct." Amalgamated (loth-ing Workers of America. A FL CIO /Sagamore Shirt Co. v.N.L.R.B., 365 F.2d 898, 909 (D.C. Cir. 1966). Therefore, Ifind that, at all times material, Sorensen has been a supervi-sor within the meaning of Section 2(11) of the Act and anagent of Respondent within the meaning of Section 2(13) ofthe Act.B. The Alleged 8(a)() I'iolationsImmediately upon learning of the Union's demand letter,Gillam, personally and through Sorensen and Robinson.sought to ascertain who had signed authorization cards.Thus, each of the employees was questioned as to whethershe or he had done so. Although Respondent contends thatit had merely been attempting to verify the Union's asser-tion of majority support, such a contention hardly explainsGillam's reason for promptly asking Smith's reason forsigning a card after the latter admitted having done so. Nordoes it explain why Sorensen had seen fit to put a similarquestion to Hale and, further, to tell her that Gillam hadbecome "really mad" upon receiving the Union's letter.Beyond these considerations, so far as the record dis-closes, at no point were any of the questioned employeestold of the purpose for their interrogation, and there is nobasis for inferring that they could have perceived a legiti-mate basis for their being questioned. See San LorenzoLumber Company, 238 NLRB 1421 (1978). Further, Re-spondent's questioning was not accompanied by any assur-ances that the employees' replies would not lead to repri-sals. N.L.R.B. v. Super Toys, Inc., 458 F.2d 180. 183 (9thCir. 1972). Indeed, the fact that the questioning led to Re-spondent being told that cards had been signed to obtainfurther information regarding the Union, when that hadnot been the fact, serves to indicate the employees' "naturalfears about such questioning." N.L.R.B. v. Cement Trans-port, Inc., 490 F.2d 1024, 1028 (6th Cir. 1974), cert. denied491 U.S. 828 (1974); see also Trinity Memorial Hospital ofCudahy, Inc., 238 NLRB 809 (1978)."Any interrogation by the employer relating to unionmatters presents an ever present danger of coercing employ-ees in violation of their Section 7 rights." Texas Industries,Inc., et al. v. N.L.R.B., 336 F.2d 128, 133 (5th Cir. 1964).For, "interrogation as to union sympathy and affiliation has... [a] natural tendency to instill in the minds of employeesfear of discrimination on the basis of the information theemployer has obtained." N.L.R.B. v. West Coast CasketCompany, Inc., 205 F.2d 902, 904 (9th Cir. 1953). Here,Respondent's questions pertained to whether the employeeshad signed cards. "which is the type of information 'mostuseful for purposes of discrimination.' " N. L. R. B. v. GeraldG. Gogin, d/h/a Gogin Trucking, 575 F.2d 596. 600 (7th Cir.1978), citing N.L.R.B. v. Milco, Inc., et al., 388 F.2d 133,137 (2d Cir. 1969). Some of the employees were also askedwhy they had signed cards. No legitimate purpose was ad-vanced to them for the questioning, and none could be per-ceived by them, veiwing the matter objectively. No assur-ances were given to them that reprisals would not be visitedupon them for their answers, leading some of them to mis-state the circumstances under which they had signed cards.Finally, as discussed infla, the questioning occurred in cir-cumstances where Respondent was committing other unfairlabor practices designed to undermine employee supportfbr the Union. Thereafter, I find that Respondent violatedSection 8(a)(1) of the Act by this questioning.Possibly the most pernicious unfair labor practice com-mitted by Respondent during the initial phase of its anti-union campaign was the repeated references to dischargeand to closure should the employees persist in their supportfor the Union. Threats of discharge are inherently destruc-tive of employee free choice, for "lilt is difficult to think ofany statement which could be more destructive of the em-ployees' free choice ...." Continental Investment (Company,236 NLRB 237 (1978). Moreover. "lilt is a clear violation ofthe Act for an employer to threaten to close its place ofbusiness if its employees choose representation b a union."N'.L.R.B. v. Buckhorn HazIard Coal Corp. 472 F.2d 53. 55(6th Cir. 1973).Although Robinson denied having heard Gillam say any-thing about closure. Robinson acknowledged having re-peated the rumor concerning closure if the Union's cam-paign were successful. So far as the record discloses, shehad not told the employees that she was merely repeating arumor, nor did she assure them that her remarks about clo-sure were untrue. The test of whether an employer's com-ments violate Section 8(a)(1) of the Act is not dependentupon the intent of the employer. See Perko'S, Inc., 236NLRB 884 fn. 2 (1978); American Lumber Sales. Inc., 229NLRB 414. 416 (1977). and cases cited therein. Rather. thecorrect test is "whether, from the listeners' point of view,these statements ... constituted forbidden coercion. threats,or intimidation." Hendrix fManufacturing Company. Inc. v.N.L.R.B., 321 F.2d 100. 104 (5th Cir. 1963). Here, there isno basis in the evidence presented for inferring that Moffittwould have known that Robinson had been speaking otherthan for Respondent when she had said that the store mightbe closed because of the Union. Nor is there any basis forconcluding that White would have construed Robinson'sremarks as being no more than a personal opinion when thelatter had reported that employees who signed cards werein danger of losing their jobs and that Robert Gillam wouldclose the doors before allowing a union to come in.Furthermore. Robinson's remarks paralleled similarcomments being made by Gillam and Sorensen. For exam-ple, Hale testified that Gillam had said, during the course oftheir conversation regarding the retraction letter, that Rob-ert Gillam would close the store if the Union became theemployees' representative and, further, that the employeeswould be fired if they did not withdraw their support fromthe Union. Gillam did not deny having said these things toHale. To the contrary, she conceded that she "might" havetold employees that she had seen unions come into smallfamily businesses which had then closed because they couldnot carry the financial burden thereby created. To the ex-tent that this remark might he construed as a prediction, itmust be recalled that the test for a prediction is that it"must be carefully phrased on the basis of objective fact to117 DECISIONS OF NATIONAl. LABOR RELATIONS BOARDconvey an employer's belief as to demonstrably probableconsequences beyond his control or to convey a manage-ment decision already arrived at to close the plant in case ofunionization." N.L.R.B. v. Gissel Packing Co., Inc., 395U.S. 575, 618 (1969). Here, Gillam did not specify any con-crete examples of instances where family businesses hadclosed because of the economic demands of unions. Conse-quently, even accepting Gillam's version of what she"might" have told employees, there is no evidence of anyobjective basis for her statements.Obviously, the employees were aware that Respondentwas a family-owned business. Closure was a course of ac-tion within Respondent's power to effectuate. To cavalierlytell employees of the possibility of closure. without provid-ing any concrete examples against which they could com-pare similarities and difference of Respondent's situation, isto imply that Respondent would, in fact, take such actionshould the Union become the employees' representative. Inany event, I credit Hale's uncontroverted account of whathad been said to her by Gillam.Sorensen denied generally having participated in conver-sations with employees regarding their being fired and con-cerning Respondent closing if it became unionized. Yet, headmitted knowing of the rumors about closure if the Unionbecame the employees' representative. Inasmuch as this ru-mor had been circulating among the employees and in viewof the fact that he admitted having participated in "a few"conversations with employees concerning the Union, it is afair inference that Sorensen could only have learned aboutthat rumor from employees. In short, it is a fair inferencethat he had, contrary to his testimony, discussed the subjectof closure with the employees.After months of having refrained from telling Respon-dent that he had been taking merchandise from its storewithout paying for it, prior to the opening of the hearing onthe morning that he was scheduled to testify, Sorensen ad-mitted having done so to Gillam. Thus, when he testified,Sorensen had every reason for attempting to curry favorwith Respondent in order to preserve whatever chance hemight have of retaining his job and of avoiding criminalcharges being filed against him by Respondent, as it hadagainst employees fired on October 13 for a similar reason.As his above-quoted testimony concerning his preparationof a retraction letter illustrates, he appeared to be attempt-ing to be as helpful to Respondent's position as his percep-tion enabled him to be, particularly in avoiding giving testi-mony that would damage Gillam. In short, both because ofhis appearance when testifying and in light of the circum-stances which had preceded his testimony, I do not feel thatSorensen was a credible witness. Moreover, the dischargeand closure statements attributed to him by Smith and Halewere of the same nature as similar remarks which had beenmade concurrently to employees by Robinson and Gillam.Consequently, while corroboration may have been lacking,I credit Hale's testimony that Sorensen had said that em-ployees were going to lose their jobs "over this" and Smith'stestimony that he had said that Robert Gillam had declaredthat all employees would be fired and the store closed if theemployees went union.Yet another facet of Respondent's post-demand lettercampaign was Gillam's meeting with the employees duringwhich she solicited problems or gripes so that they could bestraightened out. So far as the record discloses, at no pointhad she, or any other official of Respondent, told the em-ployees that Respondent could make no promises regardingthe complaints which they voiced. To the contrary, when,for example, Moffitt had complained about the dangerouscondition of the electrical equipment, Gillam had repliedthat she would look into it. Accordingly. at the very least,Gillam had left the employees with the impression that bybringing their problems directly to her, they could be reme-died, thereby inferentially, at least, eliminating the need forintervention by a bargaining representative. Therefore, Ifind that, by conducting a meeting at which complaintswere solicited and by leaving the impression that thosecomplaints would be cured. Respondent violated Section8(a)(1) of the Act. See Trinit Mermorial Hospital, supra.Gillam's admitted statements regarding Respondent's in-ability to grant wage increases appears to have been simi-larly designed: that is, to hold out an implied promise thatunionization would not be needed for the employees to ob-tain increases. Further, to the extent that her remarks cre-ated the impression that employees might have received in-creases but for the Union's campaign, they constituted aviolation of Section 8(a)(1) of the Act by placing blame onthe Union for withholding such increases. See N.L.R.B. v.Otis Hlospital, 545 F.2d 252, 254-255 (Ist Cir. 1976). For,such a statement leaves the employees with the impressionthat their employer has made a change in their projectedconditions of employment based on their efforts to obtainrepresentation. "It is this change which is prohibited andwhich forms the basis of the unfair labor practice charge."N.L.R.B. v. Dothan Eagle, Inc., a subsidianr o ThomsonNewspapers, 434 F.2d 93, 98 (5th C(ir. 1970).It is, of course, true that "IT]he Board has held thatwhere an employer has made clear in its campaign state-ments that its only reasons Isic] for postponing expectedbenefits was to avoid the appearance of election interfer-ence, its action did not constitute objectionable conduct."The Singer Compan. Friden Division, 199 NLRB 1195,1196 (1972). Accord: Free-Flow Packaging Corporation v.N.L.R.B., 566 F.2d 1124, 1130 (9th Cir. 1978). Yet, asfound elsewhere herein, Respondent had been concurrentlyengaged in unfair labor practices designed to discourageand undermine employee support for the Union. Conse-quently, there is hardly a basis for concluding that Gillam'sremarks concerning increases were designed to avoid theappearance of attempting to discourage support for theUnion.Further, at no point did Respondent assure the employ-ees ( I ) that they would ultimately receive the increases thenbeing withheld, or (2) that the increases ultimately givenwould be made retroactive so that the employees would notsuffer a loss by virtue of the representation proceedings. SeeCutter Laboratories, Inc., 221 NLRB 161 (1975). Therefore,what is left is a situation where an employer, engaged inother unlawful conduct intended to undermine its employ-ees' union support, told them that raises would not be givenbecause the existence of the union's campaign might makesuch increases appear to be bribes. In the circumstances,the only reasonable inference left to the employees was thattheir own desire for representation had deprived them ofincreases which they otherwise might have received.118 KIUT RATE Kit) AND SHOP KWIKAnother facet of Respondent's reaction to receipt of thedemand letter was the solicitation of revocation letters fromthe employees. Gillam claimed that she merely had beenseeking statements of employee preference, without regardto the preferences expressed. Even accepting her testimonyin this respect, however, a simple invitation to write suchletters, unaccompanied by an explanation of purpose or anassurance against reprisals for not doing so and in the con-text of other unfair labor practices. is a form of interroga-tion. As such, disposition of the issue of the invitations towrite such letters is governed by the same principles appliedabove in connection with Respondent's questioning of itsemployees as to whether they signed authorization cards.Beyond that, notwithstanding G;illam's contention re-garding her purpose for requesting those letters. almost allof the employees testified that they had been asked to writeletters of retraction, not preference. Thus, it was undisputedby Robinson that she had asked Moffitt and White for let-ters of retraction. Sorensen did not deny that he had askedHarmon to write a retraction letter. In fact. Gillam did notdispute the testimony of Hale and Morioka that it had beena retraction letter that she had sought from them. While itis not a per se violation of the Act for an employer to adviseemployees that they can revoke their signatures on authori-zation cards, it is a violation for an employer to initiatesuch action, particularly in the context of other unfair laborpractices, as in the instant case. See L'Eggs Products Incor-poraed. 236 NLRB 354, 389 (1978).Moreover, it is undisputed that Gillam had told Halethat discharge and closure would result if the employees didnot sign such letters, that Robinson had related to Moffittthat Gillam had said that there was a chance that Respon-dent would find a reason to discharge Moffitt if he did notsign a retraction letter, and Robinson had issued a similarwarning of possible discharge to White. In these circu-stances, the solicitation of these letters can hardly be char-acterized as simple invitations. Rather, the solicitationswere accompanied, at least in some instances, by words offarewell if the letters were not prepared. Therefore. I findthat Respondent's solicitation of these letters violated Sec-tion 8(a)( ) of the Act.In addition to the foregoing, several other commentswere made by Respondent's officials which constitute8(a)(1) violations. Thus, it is undisputed that Sorensen hadwarned Harmon that Respondent was attempting "to hiremore people to vote down the union." Such a comment is aplain statement of intent to do that which is prohibitedexpressly by Section 8a)3) of the Act. Moreover. it wasaccompanied by an example of who would be hired-Hovila. She, in fact, did become an employee of Respon-dent. Accordingly, this statement violates Section 8(a)( I) ofthe Act.Second, in that same conversation with Harmon. Soren-sen had promised better hours if the employees rejectedrepresentation by the Union. This alluring prospect of animprovement in working conditions is equally violative ofSection 8(a)(1), since "interference is no less interferencebecause it is accomplished through allurements rather thancoercion ...." Western Cartridge Company v. N. L. R.B.. 134F.2d 240. 244 (7th Cir. 1943).Third. it is uncontroverted that Robinson had told Mof-fitt that Gillam was aware that Moffitt was scheduled to beinterviewed by a Board agent and that Moffitt could tellthat agent anything that he wanted to. There is no evidencethat Moffitt's interview by the Board had been publicized.Nor is there evidence that Moffitt had made known to Re-spondent that he was to be interviewed. Cf. Aero Corpora-tion. 237 NlRB 455 (1978). To the contrary. there is noevidence that Moffitt would have been aware of any legiti-mate manner in which Respondent would have learned ofhis impending interview. In these circumstances. the onlyinference that Moffitt could have drawn was that Respon-dent had been engaging in surveillance of the employees'contacts with the Board. Accordingly, by virtue of thisstatement to Moffitt. Respondent created the impression ofsurveillance and violated Section 8(a)( I ) of the Act.B. The lWork Schedule (ChangesAs set forth above, on approximately August I. Respon-dent reversed the work schedules of Hale and Smith, so thatthe former was assigned to work days and the latter nights.At no point did Respondent advance any explanation forthis change which, as ftar as the record discloses, affectedonly these two employees. Moreover, there is no evidencefrom which a business-related reason could be inferred asthe reason for the change. While Gillam testified to Htale'srequests to have added weekend time off to be with herfamily, there is no evidence that the August I change pro-vided such time off for Hale or, for that matter. for Smith.What the change did accomplish was that it deprived Haleof her opportunity to be with her children during the day-time hours- a preference which Hale had expressed andwhich, it is uncontroverted, had been known to Respon-dent.As found above. Respondent, particularly Gillam, hadreacted adversely to the discovery that employees wereseeking representation by the Union. That Gillam had be-lieved Hale to have been instrumental in the Union's cam-paign was shown by her concession, when Hale had com-plained about the change, that she had heard that Hale hadbeen behind "this union mess." Moreover, Gillam then em-ployed Hale's protest as a touchstone for appealing to Haleto withdraw her support for the Union. Thus, Gillamblamed the Union for the "trouble" in the store and sug-gested that the employees could "end it" by securing thereturn of their authorization cards.In the absence of any explanation for the August I sched-ule change, the adverse effect which it had upon Hale'sdesire to be with her children during the daytime, Respon-dent's apparent past honoring of Hale's preference in thatrespect, Gillam's admission that she had been told thatHale was behind the "union mess," Respondent's display ofanimus toward the Union, its commission of other unfairlabor practices to undermine support for the Union, andGillam's immediate effort to employ the conversation withHale as a vehicle for seeking to undermine the Union's sup-port, it can only be concluded that the reason fr thechange in ale's and Smith's schedule was related to theUnion's campaign-being either an effort to demonstrate toemployees the power which Respondent could exercise over119 DECISIONS OF NATIONAL LABOR RELATIONS BOARDtheir employment terms should they defy Respondent's ear-lier warnings against unionization or an effort to force theissue with Hale in order to create an opening, as happened.for appealing to Hale to rescind the card which she hadsigned.3' Therefore, I find that Respondent violated Section8(a)(3) and (1) of the Act by changing the work schedule sothat Hale's and Smith's shifts were reversed. Moreover.there is no evidence that there had been any "trouble" atthe store other than that created by Respondent's unfairlabor practices designed to erode the Union's supportamong the employees. Accordingly, by Gillam's statementto Hale in that regard, Respondent violated Section 8(a)( I)of the Act. Finally, by virtue of the appeal to Hale to re-scind her authorization card. Respondent further violatedSection 8(a)( 1) of the Act.Although Robert Gillam later assured Hale that the em-ployees "could go union" if they so desired, Gillam subse-quently admonished Hale for having broached the issuewith him and threatened to fire Hale if she ever went toRobert Gillam again. That his interjection into the chain ofevents had not changed the situation was shown by Gil-lam's direct request that Hale retrieve her signed authoriza-tion card from the Union. Indeed, not only did Respondentgive Hale time off from work to journey to the Union toobtain the card, but Gillam sent Robinson along with Haleand later requested Hale to ask Smith to retrieve her card.Since no other purpose has been shown for sending Robin-son with Hale, it can only be inferred that Gillam had senther to insure that Hale did, in fact, secure the return of thecard from the Union, This sequence of events serves to nul-lify any argument that Robert Gillam's earlier comments toHale served to allay her fears of retaliation for supportingthe Union.Once Hale had obtained the card which she had signed.Gillam lost interest in what happened to it. However,shortly thereafter, Gillam again changed the work schedule,this time granting both Hale and Smith extra weekends freefrom work as Hale had been seeking. The two employeeswere assured by Gillam that their total hours of workwould be the same even though in particular periods, due tothe need to juggle the schedule to create free weekend time,the hours worked might not be as many as had been thecase in the past. Yet, it is undisputed that this did not hap-pen. For, Respondent did not dispute Hale and Smith'stestimony that their hours thereafter had been less than hadbeen the case prior to this second change in the schedule.Nor did it explain why, in effect, Gillam had broken herpromise.Significantly, it was on August 17 that, according to thereturn receipt signed by Sorensen, Respondent had receivedthe charge in Case 19-CA-10677. That charge states: "ONOR ABOUT AUG. 8, 1978, THE ABOVE EMPLOYERAND HIS AGENTS HAVE THREATENED AND CO-ERCED SEVERAL EMPLOYEES CONCERNINGWITHDRAWING THEIR AUTHORIZATION CARDSFROM LOCAL 1496." As far as the record discloses, onlyHale and, indirectly, Smith had recently been subjected to1a Of course, since the store would still be remaining open during the samehours, someone else's schedule had to be changed to replace Hale during thenights and to make way for Hale to work during the days. Thus, the changein Smith's schedule.unlawful pressure to rescind cards. Consequently. it musthave been apparent to Respondent that, despite Hale's ac-quiescence in retrieving the card which she had signed andin speaking to Smith concerning retrieval of her card, Hale,and possibly Smith, had reported Gillam's comments.To now once more change the schedule would have beenan all too obvious act of retaliation--and, in view of thecharge in Case 19-CA 10677, one which would likely havebeen reported promptly to the Board, as had been Gillam'sefforts to persuade Hale and Smith to secure return of theirauthorization cards. Accordingly. Gillam pursued the onlycourse now available to her in the circumstances: she brokeher promise to ensure that Smith's and Hale's total workinghours would remain the same. Instead, she penalized themby maintaining the schedule in such a manner that neitherof them ever attained the same total number of hours asthey had worked prior to the change. By so doing, Respon-dent violated Section 8(a)(3) and ( 1 ) of the Act.32C. The DischargesOn October 13, Respondent discharged Morioka. Hale,Smith, and Tetrault. The General Counsel alleges that indoing so Respondent was motivated by considerationswhich violate Section 8(a)( ), (3), and (4) of the Act. Anumber of factors tend to confirm that allegation.As found above, since learning of the Union's campaign,Gillam had displayed hostility toward it and had orches-trated her own campaign to undermine the Union's poten-tial for success. Included in her campaign were numerousunfair labor practices, among which were threats directedat employees' potential for continued employment if theydid not cease supporting the Union. Indeed, Robinson hadwarned Moffitt of (Gillam's expressed intent to find "an-other reason" to dispose of employees who did not retracttheir support for the Union. That Respondent had not beenreluctant to utilize the employees' employment as a vehiclefor combating the Union was shown by its conduct in Au-gust when it reduced the number of hours that Hale andSmith worked.Ail of the employees terminated on October 13 hadsigned authorization cards." As far as the record discloses,in light of Respondent's normal turnover rate, these maywell have been the only employees left on the payroll byOctober 13 who had signed cards. Consequently, a numberof factors exist which support the allegation that these dis-charges had been motivated by unlawful considerations.Of course, Respondent's animus toward the Union andits desire to be rid of those who supported it would notimmunize employees who were union supporters from dis-charge if they provided "sufficient cause for ... dismissal by13 Although a finding that Respondent also violated Sec. 8(a)4) of the Actis warranted, no violation of that section of the Act is alleged and suchadditional finding would add nothing to the remedy for Respondent's viola-tion of Sec. 8(aXI) and (3) of the Act by reducing these employees' workinghours." The fact that Tetrault had signed a card had been made known, it isundisputed, to Statewide investigator Moore. In view of the fact that, whileworking undercover as an employee, Moore had been reporting on employ-ees' activities and of the further fact that Respondent had earlier displayedspecific concern as to which employees had signed cards, it is a fair inferencethat Tetrault's activity in that regard had been brought to Respondent'sattention.120 KUT RATE KID AND SHOP KWIKengaging in conduct for which [they] would have been ter-minated in any event, and the employer discharges them]for that reason ...." Klate Holt Company, 161 NLRB 1606,1612 (1966). But, here Respondent never did describe thespecific reasons for firing these four employees in October13. Notwithstanding the reasons advanced by Respondent'scounsel in his October 18 letter, Gillam became quite vaguewhen asked her specific reasons for their discharges. Otherthan the specific reason of larceny. which had been sug-gested to her as a reason for Morioka's termination, shesimply listed the very general reason "mis-conduct [sic]" ashaving led her to terminate the other three employees.Twice she claimed that she would have to review the State-wide report before she could explain her reasons more spe-cifically. Yet, as pointed out supra, that report had not evenexisted on October 13. Gillam simply could not have reliedon its contents in arriving at her discharge decision.True, both Gillam and Arnold claimed that the latter hadmade periodic reports on the information being disclosedby the investigation as it had progressed. However, neitherof them described with any degree of specificity what itemshad been covered by those purported periodic reports. Ac-cordingly, the record is devoid of any evidence as to theprecise information on which Gillam had acted in decidingto discharge Morioka, Holt. Smith, and Tetrault. Yet. in"discharge situations the pivotal factor is motive." N. L. R. B.v. Lipman Brothers, Inc., et al., 355 F.2d 15, 20 (st Cir.1966). Since Gillam's motivation was critical on the ques-tion of the reasons for the terminations, the failure to ascer-tain her precise reasons for those discharges leaves Respon-dent in the exact position as it would have been in had itnever called her at all as a witness: its failure to produceevidence which was in its power to produce permits an ad-verse inference to be drawn. See N.L.R.B. v. Dorn's Trans-portation Company, Inc., 405 F.2d 706. 713 (2d Cir. 1969);N.L.R.B. v. Ohio Calcium Company, 133 F.2d 721, 727 (6thCir. 1943). For, the bottom line is that in both situations themotivation for the terminations is left unexplained.Even beyond the question of what information had beendisclosed to Gillam by Statewide prior to the terminationsis the more fundamental question of why Respondent hadchosen the particular point in time that it did to have aninvestigation conducted. If it had done so in an effort tofind lawful reasons to disguise discharging the four employ-ees for an actual reason that was unlawful under the Act.the fact that the investigation disclosed evidence of im-proper conduct by these four employees would not serve torender lawful discharges which were in fact unlawfully mo-tivated. For, such a procedure would be no different frominstituting a policy of "watchfully waiting for these fourunion enthusiasts to give the ..slightest reason or pretextto get rid of them because of their union activities." LipmanBrothers. Inc., supra. It would be an attempt to give an"aura of legitimacy" to the discharges; see, e.g., N.L.R.B. v.Armcor Industries, Inc., 535 F.2d 239. 243 (3d Cir. 1976);N.L.R.B. v. L. J. Williams dh/a Williams Lumber Conm-pany, 195 F.2d 669, 672 (4th Cir. 1952), cert. denied 344U.S. 834, by changing policies to, in effect, investigate ac-tions which had been disregarded prior to commencementof the Union's campaign and "to provide a plausible justifi-cation for [discharging] union adherents ...." MeyerStamping & Manufacturing Co.. Inc., 237 NLRB 1322. 1323(1978).A number of factors indicate that Respondent had com-missioned Statewide's investigation for concerns other thaninventory losses. At the outset, there is considerable doubtthat Respondent construed its inventory figures. such asthose listed in footnote 27. supra, as representing losses dueto the disappearance of liquor merchandise without pay-ment. The March inventory showed a surplus of $9.969.52.If the figures for the succeeding months are to be construedto mean that items were being stolen from the store, is itthen to be concluded that March had been a form of Jubi-let month when persons decided to clandestinely slip liquoritems into the store at no charge to Respondent?Second, Statewide's own report states that "[i]n 1977 theKut Rate Kid showed a loss of $45,000.00." Yet, there is noevidence that Respondent had made any effort to ascertainthe source of that loss. Moreover, accepting Respondent'sfigures as accurate reflections of losses, in April there hadbeen a shortage of over $17,000. But, so far as the recorddiscloses, no investigation was commissioned and no effortwas made to determine the sources of that loss. Similarly,there was a shortage of over $14,000 in July. Again, noinvestigation was authorized.Gillam did testify that it had been in August when sheand Robert Gillam had arrived at the conclusion that losseswere occurring during operating hours and that they hadjointly decided to commission an investigation. Yet, asfound above, Gillam was not a reliable witness and RobertGillam was not called to corroborate her testimony in thisrespect. Moreover, in Statewide's report. Arnold states."This Bureau was retained September 29. 1978 ...." Thefact that the investigation was not, in fact, commenced untilthat date tends to shonw that Arnold's account was moreaccurate than was Gillam's testimony as to when the inves-tigation was authorized.Thus. 2 months of substantial "losses" passed in 1978without, so far as the record discloses, any concern beingshown by Respondent. By contrast, the shortage for Au-gust, the last full month prior to commencement of State-wide's investigation, was but $2.091.11--an amount that ifprojected over a 12-month period would add up to approxi-mately one-half of the total loss sustained in 1977 whenRespondent showed no apparent concern about the magni-tude of its losses. At that, the Statewide investigation wasnot commissioned until almost the end of September. SinceSeptember's discrepancy was only slightly over $3,000. itcan hardly be said that Respondent became concerned oversubstantially increased "losses" which it perceived to be oc-curring during that particular month, particularly in light ofits apparent lack of concern with the April and July dis-crepancies.In addition to the suspicion cast by virtue of what thediscrepancy figures represented and by the timing of thedecision to investigate the "losses" in relation to the dis-crepancy amounts, further doubt is cast on Respondent'smotive when the content of the report is examined in lightof the circumstances. Both Gillam and Arnold claimed thatthe investigation had been generated by losses. Yet, in addi-tion to the four employees who were fired on October 13.the report discusses a fifth emploN ee: Lonnie Hlembry. Ac-121 DECISIONS OF NATIONAL LABOR RELATIONS BOARDcording to the report, Hembry, who had made it knownthat he had not signed a card, had been observed stealingmerchandise. In fact, he had told Moore, Statewide's insideinvestigator, that "when you work at a store you just takeout what you need and don't pay for it." Yet, not only wasHembry not fired; he was also subsequently promoted toassistant manager in November, without any adverse actionbeing taken against him, so far as the record discloses, forhis statement of intent to take what he needed without pay-ing for it.A further indication that the investigation had been in-tended to provide a basis sufficient to disguise Respondent'strue motive for discharging the employees, and not solely toascertain the source of losses, was the fact that the reportcovered matters other than those which would give rise tolosses. Most prominent in this respect is the portion of thereport dealing with the sale of beer to minors by Hale. Notonly were these sales covered by the report, but Statewidewent to the effort of securing affidavits from Paul Morino,the minor who had purchased the alcohol. Yet, it is notdisputed that Morino had paid for the beer, and, seemingly.investigation of such a matter would, therefore, have beenwell beyond the purview of an investigation intended tolocate merchandise losses. On the other hand, it would notbe beyond the purview of an investigation designed to as-certain the existence of employee misconduct.In sum, the suspicion that the inventory discrepanciesmay not have represented losses, the disregard of past dis-crepancies-some of substantial amounts, the timing of theinvestigation, the inconsistent treatment of an employeewhose conduct was similar and was covered by the report.and the breadth of conduct enumerated in the report serveto refute Respondent's assertion that the motive for autho-rizing an investigation had been to ascertain the source ofmerchandise losses. The fact that Respondent chose to ad-vance a false reason for having the investigation conductedgives rise to an inference "that there [was] another motive...[which was] one that the employer desire[d] to con-ceal-an unlawful motive-at least where ... the surround-ing facts tend to reinforce that inference." Shattuck DennMining Corporation (Iron King Branch) v. N.L.R.B., 362F.2d 466, 470 (9th Cir. 1966).As set forth in the opening paragraph of this subsection,there are a significant number of "surrounding facts" in thiscase which tend to reinforce the inference that Respondenthad commissioned Statewide's investigation for an unlawfulmotive, particularly Respondent's threat to find "anotherreason" to terminate employees if they did not retract theirsupport for the Union. As the summer had progressed, Re-spondent seemingly had achieved its objective of dissuadingemployees from supporting the Union. So far as the recorddiscloses, no activity was occurring to advance the Union'scause, at least insofar as Respondent had been aware. Eachof the employees had signed revocation letters. Hale, whomRespondent had believed to be behind the "union mess."had retrieved her authorization card from the Union. Con-sequently, although there was a hearing scheduled for Octo-ber 24, based on the charge filed in the spring, Respondenthad apparently every reason to anticipate that, armed withthe revocation letters, it would be dealing from a position ofstrength.Then. shortly after Gillam had persuaded Hale to re-cover her card, the charge in Case 19-CA- 10677 had beenfiled. Its allegation, that Respondent had threatened andcoerced employees concerning withdrawal of their cards,demonstrated that the employees, particularly Hale andSmith, were continuing to support the Union. In short, thecharge cast some doubt on the security of Respondent'sposition. Moreover, the complaint which issued in that casealleged as unlawful not merely the solicitation of employeerepudiation of cards, but also the changes in work shifts ofSmith and Hale. That complaint issued on September 29,and it was on that same day, according to Arnold's state-ment, that Statewide had been retained to conduct its inves-tigation.4In sum, Respondent's animus, its prior unfair labor prac-tices, its demonstration with respect to Smith and Hale'swork schedule that it was not adverse to utilizing the em-ployment relationship to attain its antiunion objectives, itsannounced willingness to find "another reason" to termi-nate employees if they did not forego support for theUnion. the fact that merit was found to the charge in Case19 CA-10677, thereby showing that the employees werecontinuing to at least cooperate with the Union by relatingthe unlawful actions of Respondent, and the fact that apreponderance of the evidence shows that the investigationwas not motivated by losses as claimed by Respondentserve to demonstrate that Respondent authorized an inves-tigation with the object of finding "another reason" to dis-guise its true motive for terminating the employees whocontinued to support the Union. See, e.g., White Transferand Storage Company, 241 NLRB 1097 (1979).Of course, Tetrault's admission that he had signed a card,made to one of the investigators during the course of thatinvestigation, only reinforced Respondent's resolve in thatrespect. For it showed that the employees were not onlycooperating with the Union before the Board, but that theorganizational campaign was continuing notwithstandingRespondent's past efforts to "end it."Therefore. I find that Respondent did discharge the fourdiscriminatees, because the filing of the charge and the deci-sion to issue complaint in Case 19-CA 10677 showed thatthe employees were continuing to support the Union andwere divulging information as to what had been said anddone to them by Respondent, in violation of Section 8(a)(4),(3), and (1) of the Act. This, however, does not end thematter, for ultimately Statewide prepared a report whichattributed considerable misconduct to the four dischargedemployees. While that report did not exist at the time of theterminations and although there is no evidence as to howmuch, if any, of the information contained therein had beenknown to Respondent on October 13, the informationwhich the report relates must be considered in evaluatingwhether it effectuates the policies of the Act to order rein-statement. In this regard, two points of major significancemust be considered.4 The fact that the complaint did not issue until the same day as Respon-dent had retained Statewide would not preclude a finding of prior knowledgeof its allegations by Respondent, since the Casehandling Manual. sec.10126.2. provides that "if it is ultimately determined to issue complaint.further efforts to achieve settlement should be made prior to actual issuanceof the complaint," Emphasis supplied.122 KUT RATE KID AND SHOP KWIKThe first point of major significance pertains to the na-ture of remedies provided for unfair labor practices. Asfound above, in light of Respondent's prior lack of concernwith inventory discrepancies, or with any of the other mat-ters which ultimately found their way into Statewide's re-port, so far as the record discloses there would never havebeen an investigation had the employees not continued tosupport the Union and had Respondent not set out to find"another reason" to terminate them because of that sup-port. In short, these four employees might well still havebeen working for Respondent but for their desire to be rep-resented.Restoration of the status quo is a well-recognized purposeof the remedies afforded under the Act for unfair laborpractices. See N.L.R.B. v. J. H. Rutter-Re.r ManufacturingCompany, Inc., et al., 396 U.S. 258, 265 (1969). "The effi-cacy of the Board's remedies almost always depends uponthe extent to which they can return the parties to a statusquo ante." N.L. R. B. v. Mastro Plastics Corporation andFrench American Reeds Manufacturing Company, Inc., 354F.2d 170, 181 (2d Cir. 1965), cert. denied 384 U.S. 972(1966). To allow Respondent to use the findings in State-wide's unlawfully motivated report to evade reinstatingthese four employees would prevent restoration of the sta-tus quo and, moreover, would allow Respondent to achievethe very benefit that it had hoped to derive in commission-ing the investigation: to find "another reason" to get rid ofemployees who continued to support the Union.Inasmuch as Respondent had been ignoring whatevermisconduct in which employees had been engaging prior tothe investigation, a reinstatement order in this case woulddo no more than "return Respondent to a position in whichit had placed itself earlier, and, but for the [illegally moti-vated investigation], in which it would still be." Ama v'sBakery & Noodle Co., Inc., 227 NLRB 214, 215 (1976). Inother words, a reinstatement order would simply not takeinto account conduct of which Respondent, itself, had notpreviously taken account and which it is doubtful wouldhave been of concern to Respondent absent the employees'continued support of the Union, as evidence by its failure totake action against Hembry. Such an order "can hardly besaid to be effectuating policies beyond the purposes of theAct by resolving the doubt against the party who violatedthe Act." Leeds & Northrup Co. v. N.L.R.B., 391 F.2d 874,880 (3d Cir. 1968). Therefore, the fundamental remedialpolicy of the Act justifies entry of a reinstatement order.The second major point concerns the caliber of the re-port, and of the underlying investigation, by Statewide.While both Arnold and Moore appeared as witnesses, hav-ing been called by the General Counsel, neither was askedto recount in any detail most of the events that they hadobserved during the investigation. As a result, the only sig-nificant source of information as to what they had observedis the report. Yet, several factors tend to undermine thereliability of the report and to render it a less than satisfac-tory basis for denying reinstatement to unlawfully dis-charged employees.First, as found above, the investigation had been insti-tuted pursuant to Respondent's unlawful desire to ascertaininformation adverse to the employees. That very fact castsdoubt both on the degree of detachment with which State-wide conducted the investigation and upon the accuracy ofthe information contained in its report.Second, all of Statewide's information was presented tothe Anchorage police department in support of a charge ofembezzlement. After investigating the matter, the policeconcluded that no prosecution was warranted. Of course. adifference in standard exists between a decision to institutecriminal prosecution and one as to whether to deny rein-statement. Nonetheless, the fact remains that Respondentdid attempt to obtain a prosecution for embezzlementbased on Statewide's investigation. The fact that public of-ficials, primarily charged with responsibility for providing apublic remedy for such misconduct, refused to prosecutemust be accorded some significance where the reinstate-ment rights of employees are at stake. Indeed, it would besomewhat anomalous for an employee to be cleared ofcriminal misconduct by an agency possessing expertise inmatters of theft and embezzlement and then to be deprivedof reinstatement for the same conduct by another agencypossessing no expertise in that area.Third, Moore's statement asserts that Morioka had beenphotographed on October 1, "loading cases of liquor in hisautomobile ...." At no point does Moore make referenceto having taken photographs on October 4. There was goodreason for this, since Moore states in the report that follow-ing October I. for "[t]he next following four days I hadbeen working with Lonnie at the Shop Qwik grocery." Yet,on the reverse side of the only photographs taken of Mor-ioka loading cases into his car appears the date October 4.1'Arnold testified that most of the handwriting on the backsof the photographs was that of Moore and, further, that he(Arnold) had instructed Moore to date the photographscorresponding to the events that he was photographing.But, because he was working inside the store on the night ofOctober 4. Moore could not have taken photographs ofevents occurring outside the store during the course of thatevening. The only inference left is that the photographs aremisdated. That is, that they were taken on October I and,since it was near closing time and inasmuch as October Iwas a Sunday, the photographs had been taken prior to theI a.m. closure of the store on the night of September 30October I.The significance of that evening is that Morioka testified"'that on September 30 he had purchased five cases of Brada"3 Some of these pictures are duplicates of others. Those on which thedates appear on the hack are G.C. Exhs. 19A- 19F, 19L, and 19W -19BB. Allof the photographs of Monoka loading cases into his car appear, from theposition of his vehicle and the positions of other parked vehicles in thepictures. to have been taken on the same occasion." Respondent contends that Monoka's testimony should be stricken he-cause he remained for the duration of the hearing. notwithstanding the factthat Respondent's motion for exclusion of witnesses. pursuant to Fed REvid.., Rule 615. had heen granted. While Respondent relies on Unga Paint-ing Corporarion. 237 NL.RB 1306 (1978). to support this contention, that caseis not apposite to what occurred here. For Morioka remained not because heoccupied the status of an alleged discriminatee. hut because he had heen theindividual selected to remain to aid the General Counsel's representative in-the presentation of his cause." pursuant to the third exception to Rule 615and to m ruling allowing each attorney "to keep one person with Ihiml." Inso ruling. I relied n experience in prior cases where the rule has been in-voked and in which counsel, both those representing the General Counseland. where applicahle. those representing parties employer and union, haveeach uniformy invoked the third exception to exempt one person from ex-(Continued123 DECISIONS OF NATIONAL LABOR RELATIONS BOARDBeer which he had taken to his car and loaded into histrunk. Not only did Morioka claim that he had paid for thebeer, but he produced a canceled check for $100 made pay-able to Respondent and dated September 30. The discrep-ancy in date between the photographing and the checkwould, of course, be accounted for by the fact that Moriokahad commenced work that evening on September 30, buthad not begun loading the cases into his car until shortlybefore closing time at I a.m. on October .In sum, thedates on the photographs are incorrect and they do notshow Morioka loading stolen beer into his car; they showhim loading cases of beer for which he had paid. Moreover,the only motive that would exist for misdating the photo-graphs, in the circumstances of this case, would be to por-tray the photographs as being taken on a date other thanthe one on which Respondent had received Morioka'scheck.Fourth, the accounts of the same incidents in the reportdo not correspond. The best illustration of this factor is theportion of the report pertaining to the evening when inves-tigator Allan M. Wilcox entered the store twice, shopliftinga fifth of whiskey on each occasion. In his statement, whichis part of the report, Arnold recites that during these visitsby Wilcox "[t]he employees paid no attention to the cus-tomers until they came to the register. [Moroika] was read-ing a newspaper and Judy Hale using the telephone. Shedid this a number of times." Yet. Arnold, who was notinside the store during Wilcox's visits, does not state how hehad known of Morioka's and Hale's actions during Wil-cox's visits. Certainly, Wilcox had not told him that, for inhis affidavit, Wilcox makes no mention of what the employ-ees had been doing while he had been shoplifting the twobottles of liquor. Of course, Arnold's account does serve toportray the employees in a more adverse light.Fifth, the report covers matters other than losses and. inso doing, portrays the four dischargees in their most unfa-vorable light, creating inferences adverse to them fromseemingly innocuous incidents. As found above, the inclu-sion of such items is evidence of an attempt to find "anotherreason" for lawfully discharging them, but is beyond thepurview of an investigation of the sources of losses. The saleof liquor to a minor, discussed above, was one illustrationof this factor.clusion so that counsel will have someone with whom to confer about thedetails of testimony that will be given. Obviously, counsel lack firsthandknowledge of what transpired. Equally obvious is the fact that in cases, suchas the instant one, where the methods of operation at a facility are to becovered, counsel will have no firsthand familiarity with what is being cov-ered. Yet, counsel needs access to some source in order to manage properlyhis or her case during the course of the hearing. To deny the nght to retainsomeone with whom to confer is to preclude counsel from a source regardingdetails and concerning unanticipated events and procedures that arise. Theonly alternative is to permit counsel to confer, during recesses, with the verywitnesses who have been sequestered. Aside from giving rise to argumentsbetween counsel over alleged improprieties, such a procedure runs the obvi-ous risk that these witnesses will become aware of the evidence being pre-sented, thereby undermining the very purpose for their exclusion. It wasbased upon these considerations that here. as in my other cases, I specificallytold counsel that each of them would be allowed to retain one person withhim during the course of the proceeding. Respondent's counsel voiced noobjection at that time to this procedure and, of course, in appraising Mor-ioka's testimony. I have weighed the fact that he did remain throughout thehearing.Another example was the report's description of Moriokahaving been met after work by another vehicle which subse-quent investigation disclosed had been rented to JamesRogers. According to the report. the address listed for Rog-ers, 4012 San Roberto, "appears to be a phony as there isno building with that address." Yet, called by the GeneralCounsel as a witness, Moore admitted that he had includedthat statement without having actually gone to that loca-tion. Rather, he had merely "looked in the phone book"and had been unable to find the address listed therein. HadMoore remained for the duration of the hearing, he mighthave been surprised when Rogers appeared as a witnessand identified photographs of his apartment building onwhich the street number plainly appeared in numerals ap-proximately 8 inches high. Rogers was the basis for yetanother portion of the report which appeared to be an at-tempt to employ an innocuous incident as the basis for at-tempting to create a nefarious inference regarding Morioka.At two points in the report there appear statements that theoccupants of the vehicle rented to Rogers were joined byMorioka and drove away, followed by Statewide investiga-tors. But, to what clandestine location? States the report,"to Denny's place on Benson and they went inside."Further examples of this tendency to emphasize minorincidents to the dischargees' detriment were displayed bythe report's recitations of Morioka taking cases of liquor toother persons' vehicles and of Morioka receiving cashwhich he put into his billfold. As to the former, Moriokatold the police that it "was a normal procedure for him ashe was a stockboy" to transport cases of liquor to custom-ers' cars. Significantly, while Moore worked undercover in-side the store for a period of time, he never related even asingle incident where he had observed Morioka walking outthe door with a case of liquor for which payment had notbeen made. As to Morioka's receipt of money, it wouldappear that the report was so written in this respect so thatan inference would be drawn that Morioka had receivedmoney at the store fobr merchandise which he later deliv-ered. However. there is an inherent inconsistency in thisinference. If Morioka was to later deliver the merchandise,why did his buyer risk exposure by coming to the store andmaking payment, in clear view, in front of the store? Con-versely, if Morioka had been so obvious in stealing liquor asthe report makes out in other places, then why was deliverysimply not made at the time of payment at the store?Nor was Morioka the only object of an apparent effort tocreate adverse appearances in the report by using relativelyinconsequential incidents. Throughout, the report describesincidents where discriminatees or their spouses took smallpackages from the store. Yet. at no point is there any realdescription of what these packages contained, even thoughMoore had worked undercover in the store and, presum-ably, could have observed what had been put into the pack-ages. The simple fact is that there are at least three possibleexplanations for what could have been taken out in thesepackages. not one of which would serve as a basis for find-ing an impropriety. Respondent's store was a combined li-quor and grocery facility, and employees and their spousessometimes purchased groceries, such as milk and cola, totake to their homes. Employees and their spouses some-times purchased liquor to consume at their homes. Employ-124 KUT RATE KID AND SHOP KWIKees were permitted to take damaged bottles of liquor.known as "leakers," which could not he sold because oftheir damaged condition. Indeed, the tendency of the reportto reach overstated conclusions without sufficient support-ing specification is best illustrated by the report's assertionthat Tetrault had been observed "carrying packages to ve-hicles ...." Not one specific instance of Tetrault doing thisis described. and there is simply no basis for concludingthat Tetrault had stolen whatever was contained in thesepackages, assuming that he had taken packages from thestore.The report also relates instances where employees hadbeen drinking on the job. Respondent generally contendsthat this had been prohibited. Yet, Gillam conceded thatthere had been at least some exceptions which she had al-lowed to this rule. The employees testified to a muchgreater number of exceptions, including describing inci-dents where Gillam herself had initiated or joined incidentsof drinking. In contrast to Gillam, the employees appearedgenerally to be testifying candidly to the events which hadtranspired when they had worked at the store. In this re-gard, one particular incident is noteworthy. For the first 2days of this hearing, the employees consistenty testified thatSorensen had been taking cases of beer from the store, with-out paying for them. They continued to maintain that thishad happened even though it was obvious that Respondentanticipated that Sorensen would deny having done so whenhe testified. Then, as set forth above. Sorensen finally ad-mitted to Respondent that he had been taking the cases ofbeer, as the employees had testified. In fact, he admittedother matters, such as drinking on the job, in which theemployees had also described him as engaging. Therefore,not only did the employees appear to be testifying honestly,but their accounts of incidents which initially seemed to besuspect were ultimately confirmed. I credit their accounts ofwhat occurred at the store and their denials that they hadbeen engaging in misconduct, such as stealing merchandise.Therefore, I conclude that the Statewide report is insuffi-cient as a basis on which to deny reinstatement to the em-ployees discharged unlawfully on October 13. For the cir-cumstances under which the investigation was authorizedand examination of its contents lead to the conclusion thatits purpose was to establish a basis for disguising Respon-dent's unlawful motive for having discharged these employ-ees, rather than being an honest account of events observedat the store. No doubt the employees had engaged in someactivities which in other contexts might well not have beentolerated. Yet, the significant point is that Respondent hadtolerated, in some cases encouraged, those activities. Untilthe Union arrived on the scene, this conduct "was evidentlyconsidered to be a minor matter by Respondent." AmericanThread Company, Sevier Plant, 242 NLRB 27 (1979). Seealso May Department Stores Company, v. N. L.R.B., 555 F.2d1338, 1339-40 (6th Cir. 1977); Arbie Mineral Feed Co. v.N.L.R.B., 438 F.2d 940. 943 (8th Cir. 1971). In fact, asshown by Hembry's retention and promotion, notwith-standing the contents of Statewide's report, Respondentcontinued to tolerate what some might view as employeemisconduct so long as it was not carried out by employeeswho had signed cards authorizing the Union to representthem. Therefore, I find that entry of an order directing Re-spondent to reinstate Morioka. Hale. Smith. and Tetrault isan appropriate remedy in the circumstances of this case.D. The Bargaining OrderBy May 25, the Union had obtained authorization cardsfrom six of the eight employees, counting Hanna. then em-ployed by Respondent in the bargaining unit. Each cardstates that by signing it the employee authorized the Union"to represent me for the purposes of collective bargaining...." Since employees "should be bound by the clear lan-guage of what they sign," Gissel Packing Co., supra, 395U.S. at 606. this language suffices to apprise them of theconsequences of affixing their signatures to the cards.Of course, the cards could have been invalidated if thesolicitors had told the employees something "calculated todirect the signerIs] to disregard and forget the languageabove [theirl signature." Ihid. However, there is no evidenceof any such statements in the instant case. While Respon-dent was told that employees had signed the cards to getmore information concerning the Union, this was said inresponse to unlawful interrogation by Respondent and inan apparent effort to avoid becoming an object of retali-ation for having signed a card. There is, in fact, no evidencethat such a statement had ever been made to a card signer.Even if made. there is no evidence that such a statementhad been other "than a recitation of the simple fact thatunion supporters. as identified by their signatures on autho-rization cards, would in the course of events receive furtherinformation from the Union." L'Eggs Products Incorpo-rated, supra. 236 NLRB at 416; see also N.L.R.B. v.WKRG-TIV Inr., 470 F.2d 1302, 1317-18 (5th Cir. 1973)(disposition of card signed by employee Bauman). Suchcomments, as well as those on the attachment to the cards.asking employees to complete and return the cards to theUnion if they were not receiving good wages and enumerat-ed benefits, do not serve "to direct the signer to disregardand forget the language above his signature."A more significant question is posed by Robinson's par-ticipation in the solicitation of the cards. Hale admittedthat it had been Robinson who had obtained the cards fromthe Union, had initially brought them to the store, and hadlaid them on the counter, in plain view of the employees.While Hale testified that she and Smith had picked up thecards from the counter, without Robinson actually handingthe cards to them, Moffitt's pretrial affidavit stated that hehad received his card directly from Robinson. Moreover,Hale further conceded that Robinson had participated inthe discussion among the employees as to whether theyshould sign the cards, saying that "it sounded like a prettygood thing to her" and agreeing with employees who ex-pressed the sentiment that they should sign the cards. Inshort, the conclusion is inescapable, based on this record,that the four cards signed on May 17 had been generatedby a supervisor of Respondent."We have in the past refused to rely on an authorizationcard where a supervisor takes an active part in the solicita-tion therefore." Steele Apparel Compa'nv, Inc.. 172 NLRB903 (1968). True, the test is not one which is "mechanical."WKRG-TV, Inc.. supra, 470 F.2d at 1315. Rather, the su-125 D2ECISIONS OF NATIONAL I.ABOR RELATIONS BOARDpervisor's conduct must be such as to "contain the seeds ofpotential reprisal, punishment, or intimidation ...." Id. at1316; Global Marine Development of California, Inc. v.N.L.R.B.. 528 F.2d 92, 95 (9th Cir. 1975). Yet, in WKRG-TV, Inc., the court listed, as an example of an instancewhere an inference of reasonable employee apprehensionwould he necessarily raised, a situation where there was "adirect solicitation by a known supervisor." (Id. at 1315.) Inthe instant case, this is precisely what did happen: Robin-son, who was the first contact between the Union and theemployees so far as this record discloses, made the cardsavailable to the employees, encouraged the employees tosupport the Union and to sign the cards, did not advise theemployees that they were free not to sign the cards, and didnot give the employees any assurances against reprisalshould they refrain from signing cards. In these circum-stances, an inference of reasonable employee apprehensionwould necessarily be raised and, accordingly, the four cardssolicited on May 17 bear the taint of supervisory activity inconnection with their solicitation.Under ordinary circumstances, the foregoing conclusionwould put an end to further inquiry regarding issuance of aitbargaining order due to the Union's lack of majority. Here,however, the events following Respondent's receipt of theUnion's demand letter must be considered because of theirmagnitude and pervasity. For the Supreme Court has en-dorsed issuance of bargaining orders, "without need of in-quiry into majority status on the basis of cards or otherwise,in 'exceptional' cases marked by 'outrageous' and 'perva-sive' unfair labor practices." Gissel Packing Co., supra. 395U.S. at 613-614.Here, Respondent's unfair labor practices were pervasive.For "employees in this small unit were badgered by Re-spondent's unfair labor practices] from the moment thattheir support for the Union became known to Respondent."Jim Baker Trucking Compan, 241 NLRB 121 (1979); seealso Ann Lee Sportswear, Inc. v. N.L.R.B., 543 F.2d 739,744 (10th Cir. 1976). The unlawful conduct was continuedover the course of almost a 5-month period, not culminat-ing until almost the moment that the initially scheduledhearing was to commence and then only after all of theUnion's remaining supporters had been discharged."[G]iven the swiftness and the thoroughness with which Re-spondent responded to the Union's recognition request, thelikelihood of Respondent again engaging in illegal conductis clearly present." Chandler Motors, Inc., 236 NLRB 1565,1567 (1978).Moreover, the unfair labor practices were directedagainst each and every employee in the bargaining unit,both on an individual basis and, in one instance, during amass assembly of the employees. Many of the unlawful actswere personally committed by Gillam, the highest manage-ment official who worked regularly in the store. In thesecircumstances, there is ample basis for concluding that Re-spondent engaged in "pervasive" unfair labor practices,"the very nature and number of' [which] were sufficient tocreate an unacceptable risk that any election now heldwould not reflect a choice made free of coercive influence."Jim Baker Trucking Company, supra.There is also every basis for concluding that Respon-dent's unfair labor practices were so serious that they canfairly be characterized as having been "outrageous." Mostprominent in this regard was the mass discharge of allunion adherents remaining on its payroll on October 13."The discharge of employees because of union activity isone of the most flagrant means by which an employer canhope to dissuade employees from selecting a bargainingrepresentative because no event can have more cripplingconsequences to the exercise of Section 7 rights than theloss of work." Apple Tree Chevrolet, Inc., 237 NLRB 867(1978). Moreover, as found above, the October 13 dis-charges were also motivated by the employees' participa-tion in a Board proceeding designed to afford them redress,if warranted. for the prior unfair labor practices that hadbeen directed against them by Respondent. Such conductstrikes at the very core of the Act if for no other reason thanbecause of the Board's dependence "upon the freedom ofemployees to be able to testify without fear of coercion inorder to make a 'reasoned and impartial determination af-ter full and fair hearing.' " L'Eggs Products Incorporatedsupra, 236 NLRB 354, 421. See also 7'ri-City Paving, Inc., etal.. 205 NI.RB 174 (1973). Nor were discharges the onlyweapon used by Respondent that affected employmentterms, for it reversed the shifts of Hale and Smith and thenreduced their total number of working hours for havingsupported the Union.Beyond the acts which adversely affected the employees'employment terms, Respondent resorted to threats both ofdischarge and of closure if the employees did not cease sup-porting the Union. "A threat to close the plant, when madein the context of the union organization of the employees,has long been recognized as one of the most potent instru-ments of employer interference with the right of employeesto organize under the [Act]." Chemvet Laboratories, Inc. v.N.L.R.B., 497 F.2d 445, 448 (8th Cir. 1974). In addition,Respondent also met with the employees and attempted toascertain the sources of their dissatisfaction, impliedlypromising that these matters could be corrected without theneed for intervention of a bargaining representative. In-deed. Respondent carried this even one step further by se-curing from each of the employees, with threats directed totheir continued employment where it felt necessary, signedletters in which the employees revoked their support of theUnion. In light of the foregoing unfair labor practices andin view of the other, possibly less pernicious, unfair laborpractices committed by Respondent, it would be difficult tocharacterize Respondent's antiunion conduct as other than"outrageous."To date the Board has refrained from invoking the firstcategory in Gissel as a basis for issuing a bargaining order.That is, the Board has always considered the union's major-ity status and has never issued a bargaining order absent ashowing of untainted majority support. However, the in-stant case presents a quite different situation from thosewhich the Board has confronted up to now. Here, theUnion does possess cards signed by a majority of Respon-dent's employees. The reason that four of those cards can-not be counted is because they were solicited by a supervi-sor. Accordingly, it cannot be said that at the time the cardswere signed that the employees were free of apprehensionthat adverse consequences would follow if they did not sign,because of Respondent's attitude toward the Union.126 KUT RATE KID AND SHOP KWIKYet, Respondent very quickly made known its attitudetoward employee representation as soon as it learned of theorganizing campaign: it flatly and adamantly opposed it.While this was made abundantly clear to the employeesand despite the magnitude of Respondent's unlawful con-duct, not one of these four employees made any indepen-dent effort to rescind the cards signed previously and noneof them withdrew support from the Union. Yet. had an ofthem not desired representation by the Union. surely he orshe would quickly have availed himself or herself of Re-spondent's manifest opposition to the Union and. at thevery least, indicated his or her opposition to the Union."Not one of them did so. Not one of them indicated even adesire to do so. To the contrary, after Hale had recoveredher card at Gillam's behest, she then resubmitted it to theUnion. Moreover, Smith never did attempt to retrieve hercard, though invited to do so by Hale at Gillam's request.Consequently, while the circumstances under which theMay 17 cards were solicited renders them not ordinarilyincludable in computing the Union's majority status, subse-quent events tend to show that the four cards signed on thatdate do, in fact, truly reflect the desires of those who hadsigned them. Moreover, those very subsequent events, Re-spondent's unfair labor practices, render it unlikely that afair election can now be conducted in light of the "perva-sive" and "outrageous" nature of those unfair labor prac-tices. Thus, to deny a bargaining order, in the face of unfairlabor practices of that magnitude, reduces greatly thechance that these employees will be able to secure represen-tation within the foreseeable future. For their magnituderenders a free and fair election unlikely, thereby foreclosingthat avenue of securing representation. If a fair and freeelection cannot be conducted, it is even less likely that em-ployees will be willing to sign new cards for the Union,thereby foreclosing the only other avenue available for theemployees to obtain representation. In short, Respondentgains the very object that it sought in initiating its antiunioncampaign.Therefore, I find that, although the Union does not pos-sess untainted cards signed by a majority of Respondent'semployees, the fact that a majority of them did sign cards.that none of them took any action to disavow the Unionwhen it subsequently became obvious that their employeradamantly opposed representation of its employees, andwhere that employer engaged in "pervasive" and "outra-geous" unfair labor practices which make it unlikely thatthe employees can obtain representation through theBoard's election processes or, for the same reasons, bymeans of a reorganizing campaign, a bargaining ordershould issue "without need of inquiry into majority statuson the basis of cards or otherwise ...." Gissel Packing Co..supra. In reaching this conclusion, it should be noted that itis a very limited one which, due to the circumstances of thiscase, does not pose the danger, ordinarily posed in firstcategory Gissel situations, that employees will be compelledto accept representation. without regard to their desires. on37 The unlawfully secured revocation letters cannot, of course, be treatedas valid revocations, since they were generated by unfair labor practices, seeL'Eggs Products Incorporated supra, 236 NLRB at 418. and, in any event.because they were never delivered to the Union. See Twilight Haven. Incorpo-rated 235 NLRB 1337, 1345 (1978).the basis of their employer's misconduct. Rather, the cir-cumstances here are such that the employees' tailure to dis-avow cards, which they signed under an objective appre-hension of employer retaliation for failing to do so, canserve as a valid indication that issuance of a bargainingorder would not operate to the employees' detriment and afailure to issue such an order would preclude the employ-ees, because of the magnitude of their employer's miscon-duct, from having a fair and free opportunity within thetoreseeable future to express their desires regarding repre-sentation.VI. 1lt EFElI (OF THIF I:NFAIR ABOR PRA('TI('S UPON('OMM FR( FThe activities of Sourdough Sales, Inc.. d/b/a Kut RateKid and Shop Kwik set forth above. occurring in connec-tion with its operations described in section 1, above, have aclose, intimate, and substantial relationship to trade, traffic,and commerce among the several States and tend to lead,and have led, to labor disputes burdening and obstructingcommerce and the free flow of commerce.CON(CI USlI()NS OF L.A'A1. Sourdough Sales, Inc.. d/b/a Kut Rate Kid and ShopKwik is an employer within the meaning of Section 2(2) ofthe Act, engaged in commerce and in a business affectingcommerce within the meaning of Section 2(6) and (7) of theAct.2. Retail Clerks Union Local No. 1496. chartered by Re-tail Clerks International Union, AFL CIO. is a labor or-ganization within the meaning of Section 2(5) of the Act.3. By interrogating employees regarding their unionmembership and activities, by threatening employees withdischarge for supporting the Union. by threatening employ-ees with closure if the Union became their bargaining rep-resentative, by creating the impression that employees' pro-tected activities were under surveillance, by solicitingemployee grievances and promising to correct matterswhich had generated employee dissatisfaction, by tellingemployees that pay raises were being withheld because ofthe organizing campaign by which employees hoped to ob-tain representation, by telling employees that the Unionwas responsible for "trouble" at the store. by soliciting em-ployees to repudiate authorization cards which they hadsigned and to encourage their fellow employees to do like-wise, by promising better working hours if employees votedagainst representation by the Union, and by telling an em-ployee that hiring procedures would be conducted to packthe unit in a manner that would secure a favorable result ina representation election, Sourdough Sales, Inc., d/b/a KutRate Kid and Shop Kwik violated Section 8(a)(1) of theAct.4. By discharging employees because charges were filedon their behalf and because they gave testimony in supportof those charges, Sourdough Sales, Inc., d/b/a Kut RateKid and Shop Kwik violated Section 8(a)(4) and () of theAct.5. By discharging, changing work schedules, and reduc-ing working hours of employees because they continued to127 DECISIONS OF NATIONAL LABOR RELATIONS BOARDsupport a labor organization, Sourdough Sales, Inc., d/b/aKut Rate Kid and Shop Kwik violated Section 8(a)(3) and(1) of the Act.6. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.7. A unit appropriate for collective bargaining is: Allemployees employed by Sourdough Sales, Inc., d/b/a KutRate Kid and Shop Kwik. excluding office clerical employ-ees, guards, professional employees and supervisors as de-fined by the Act.8. Because of the "pervasive" and "outrageous" unfairlabor practices committed by Sourdough Sales, Inc., d/b/aKut Rate Kid and Shop Kwik, issuance of a bargainingorder is warranted in the circumstances of this case withoutregard to the number of untainted authorization cards pos-sessed by Retail Clerks Union Local No. 1496, chartered byRetail Clerks International Union. AFL-CIO. The bargain-ing order shall date from May 25, 1978.89. Inasmuch as Retail Clerks Union Local No. 1496,chartered by Retail Clerks International Union, AFL CIO,never possessed untainted authorization cards signed by amajority of the employees in the appropriate bargainingunit, described in paragraph 7 above, Respondent did notviolate Section 8(a)(5) and (1) of the Act.THE REMEDYHaving found that Sourdough Sales, Inc., d/b/a KutRate Kid and Shop Kwik engaged in certain unfair laborpractices, I shall recommend that it be ordered to cease anddesist therefrom and that it take certain affirmative actionto effectuate the policies of the Act.Sourdough Sales, Inc., d/b/a Kut Rate Kid and ShopKwik will be required to offer Vince M. Morioka, JewellHale, Sandra Smith, and William Bracey Tetrault, Jr., im-mediate reinstatement to their positions of employment or,if those positions no longer exist, to substantially equivalentpositions, without prejudice to their seniority or other rightsand privileges, dismissing, if necessary, anyone who mayhave been hired to perform the work which they had beenperforming prior to October 13, 1978. Additionally, Sour-dough Sales, Inc., d/b/a Kut Rate Kid and Shop Kwik willbe required to reinstate the work schedules of Jewell Haleand Sandra Smith to the same shift and number of hours oftheir schedules prior to August 1, 1978. Finally, SourdoughSales, Inc., d/b/a Kut Rate Kid and Shop Kwik will beordered to make these employees whole for any loss ofearnings they may have suffered by reason of their unlawfulterminations and schedule changes and for any loss theymay have suffered by virtue of discontinuance of wage in-creases due to the organizing campaign. Such backpay is tobe computed on a quarterly basis, making deductions forinterim earnings, and with interest to be paid on theamounts owing and to be computed in the manner pre-scribed in F. W. Woolworth Company, 90 NLRB 289 (1950),and Florida Steel Corporation, 231 NLRB 651 (1977); see,l This is the date of commencement of the unfair labor practices and,further, it preserves an opportunity for the Union to bargain over any undis-closed changes that may have been made by Respondent in the course of itscampaign to undermine the Union's support. World Wide Press, Inc. 242NLRB 346 (1979).generally. Isis Plumbing & Heating Co., 138 NLRB 716(1962). enforcement denied on different grounds 322 F.2d913 (9th Cir. 1963).9Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDER40The Respondent, Sourdough Sales, Inc., d/b/a Kut RateKid and Shop Kwik, Anchorage, Alaska, its officers, agents,successors, and assigns, shall:1. Cease and desist from:(a) Interrogating employees regarding their union mem-bership and activities, threatening employees with dis-charge for supporting labor organizations, threatening em-ployees with closure if a labor organization became theirbargaining representative, creating the impression that em-ployees' protected activities were under surveillance, solicit-ing employee grievances and promising to correct matterswhich had generated employee dissatisfaction, telling em-ployees that pay raises are being withheld because of theexistence of an organizing campaign by means of whichemployees hope to obtain representation, telling employeesthat a labor organization is responsible for "trouble" at thestore without any basis for such a statement, soliciting em-ployees to repudiate authorization cards which they hadsigned and to encourage their fellow employees to do like-wise, promising better working hours if employees voteagainst representation, and telling employees that hiringprocedures will be conducted in a manner to pack the unitso that any election conducted will result in a vote againstrepresentation.(b) Discharging or otherwise discriminating against em-ployees because they have filed charges or given testimonyunder the Act.(c) Discharging, changing work schedules, reducingworking hours, or otherwise discriminating against employ-ees with regard to hire or tenure of employment or any termor condition of employment for engaging in activities onbehalf of a labor organization or for engaging in activityprotected by Section 7 of the Act.(d) Refusing to recognize and bargain collectively withRetail Clerks Union Local No. 1496, chartered by RetailClerks International Union, AFL-CIO, as the exclusivebargaining representative of the employees in the followingappropriate bargaining unit: All employees employed bySourdough Sales, Inc., d/b/a Kut Rate Kid and ShopKwik, excluding office clerical employees, guards, profes-sional employees and supervisors as defined by the Act.(e) In any other manner interfering with, restraining orcoercing employees in the exercise of the rights guaranteedthem under Section 7 of the Act.19 The General Counsel's request for interest on backpay at the rate of 9percent is denied. See W Carter Maxwell, d/hb/a Pioneer Concrete Co.. 241NLRB 264 fn. (1979).'° In the event no exceptions are filed as provided by sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions. and recommended Order herein shall. as provided in Sec. 102.48of the Rules and Regulations, be adopted by the Board and become itsfindings. conclusions, and Order, and all objections thereto shall be deemedwaived or all purposes.128 KUIT RATE KID AND SHOP KWIK2. Take the following affirmative action deemed neces-sary to effectuate the policies of the Act:(a) Offer Vince M. Morioka, Jewell Hale. Sandra Smith.and William Bracey Tetrault. Jr.. immediate and full rein-statement to their former positions of employment. dismiss-ing, if necessary, anyone who may have been hired or as-signed to perform the work that they had been performingprior to October 13. 1978, or. if their former positions nolonger exist, to substantially equivalent positions. withoutprejudice to their seniority or other rights and privileges.and make them whole for any loss of pay they may havesuffered as a result of the discrimination. in the manner setforth above in the section entitled "The Remedy."(b) Restore Jewell Hale and Sandra Smith to the sched-ules that they had been working prior to August 1. 1978,and make them whole for any' loss of pay they may havesuffered as a result of the discriminatory changes in theirwork schedules, in the manner set Iorth in the section enti-tled "The Remedy."(c) Make whole employees for any loss of pay they mayhave suffered as a result of discontinuance of payment ofwage increases due to the organizing campaign, in the man-ner set forth in the section entitled "The Remedy."(d) Preserve and make available to the Board or itsagents all payroll and other records necessary to computethe backpay and reinstatement rights set forth in the rem-edy section of this Decison.(e) Upon request, recognize and bargain, effective as ofMay 25. 1978, with Retail Clerks Union Local No. 1496.chartered by Retail Clerks International Union. AFL-CIO.concerning any changes made after that date in terms andconditions of employment of employees in the above-de-scribed bargaining unit4and with respect to rates of pay.wages, hours, or other terms and conditions of employ mentand. if an understanding is reached, embody such under-standing in a signed agreement.(f) Post at its Anchorage. Alaska, facility copies of theattached notice marked "Appendix."4" Copies of the notice,on forms provided by the Regional Director for Region 19.after being duly signed by Sourdough Sales. Inc., d/b/aKut Rate Kid and Shop Kwik's authorized representative.shall be posted immediately upon receipt thereof and bemaintained by it for 60 consecutive days thereafter, in con-spicuous places, including all places where notices to em-ployees are customarily posted. Reasonable steps shall betaken by Sourdough Sales. Inc.. d/b/a Kut Rate Kid andShop Kwik to insure that said notices are not altered. de-Iaced, or covered by any other material.(g) Notify the Regional Director for Region 19. in writ-ing. within 20 days from the date of this Order. what stepshave been taken to comply herewith.I s -t Rllt iR ORD)ERl) that the 8(a)(5) allegation be dis-missed.,s Absent such a request, this is not to be construed to require recisslon ofsuch benefits as were granted Hiforld Wide Press, 242 NLRB 346. fn. 4242 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted b, Order ofthe National abor Relations Board" shall read "Posted Pursuant to a Judg-ment of the nited States (Court of Appeals Enforcing an Order of the Na-tional L.abor Relations Board."129